Exhibit 10.31

LOAN AGREEMENT

Dated as of July 17, 2006

between

515/555 FLOWER MEZZANINE ASSOCIATES, LLC

as Borrower

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

ARTICLE I       CERTAIN DEFINITIONS

   1

Section 1.1.

     Definitions    1

ARTICLE II      GENERAL TERMS

   22

Section 2.1.

     The Loan    22

Section 2.2.

     Use of Proceeds    23

Section 2.3.

     Security for the Loan    23

Section 2.4.

     Borrower’s Note    23

Section 2.5.

     Principal and Interest; Exit Fee    23

Section 2.6.

     Voluntary Prepayment    24

Section 2.7.

     No Sale/Encumbrance; Mandatory Prepayment    24

Section 2.8.

     Application of Payments After Event of Default    25

Section 2.9.

     Method and Place of Payment    25

Section 2.10.

     Taxes    25

Section 2.11.

     Release of Collateral    26

Section 2.12.

     Central Cash Management    26

Section 2.13.

     Extension Option    28

Section 2.14.

     Security Agreement    29

ARTICLE III     CONDITIONS PRECEDENT

   30

Section 3.1.

     Conditions Precedent to Effectiveness    30

Section 3.2.

     Form of Loan Documents and Related Matters    34

ARTICLE IV     REPRESENTATIONS AND WARRANTIES

   34

Section 4.1.

     Representations and Warranties as to Borrower    34

Section 4.2.

     Survival of Representations    40

ARTICLE V      AFFIRMATIVE COVENANTS

   41

Section 5.1.

     Affirmative Covenants    41

ARTICLE VI     NEGATIVE COVENANTS

   58

Section 6.1.

     Negative Covenants    58

ARTICLE VII    EVENT OF DEFAULT

   61

Section 7.1.

     Event of Default    61

Section 7.2.

     Remedies    63

Section 7.3.

     Remedies Cumulative    64

 

i



--------------------------------------------------------------------------------

Section 7.4.

     Default Administration Fee    64

Section 7.5.

     Curative Advances    64 ARTICLE VIII    MISCELLANEOUS    65

Section 8.1.

     Survival    65

Section 8.2.

     Lender’s Discretion    65

Section 8.3.

     Governing Law    65

Section 8.4.

     Modification, Waiver in Writing    66

Section 8.5.

     Delay Not a Waiver    66

Section 8.6.

     Notices    66

Section 8.7.

     TRIAL BY JURY    67

Section 8.8.

     Headings    67

Section 8.9.

     Assignment    67

Section 8.10.

     Severability    67

Section 8.11.

     Preferences    68

Section 8.12.

     Waiver of Notice    68

Section 8.13.

     Failure to Consent    68

Section 8.14.

     Schedules Incorporated    68

Section 8.15.

     Offsets, Counterclaims and Defenses    68

Section 8.16.

     No Joint Venture or Partnership    69

Section 8.17.

     Waiver of Marshalling of Assets Defense    69

Section 8.18.

     Waiver of Counterclaim    69

Section 8.19.

     Conflict; Construction of Documents    69

Section 8.20.

     Brokers and Financial Advisors    69

Section 8.21.

     Counterparts    69

Section 8.22.

     Estoppel Certificates    69

Section 8.23.

     Payment of Expenses    70

Section 8.24.

     Non-Recourse    70 ARTICLE IX      BANKRUPTCY    73

Section 9.1.

     Material Inducement    73

Section 9.2.

     No Fraudulent Intent    73

Section 9.3.

     No Bankruptcy Intent    73

Section 9.4.

     Agreement in Best Interests of Parties, Consideration    74

Section 9.5.

     Subsequent Bankruptcy: Waiver of Automatic Stay    74

Section 9.6.

     Waiver of Automatic and Supplemental Stays    75

Section 9.7.

     Approval Rights Regarding Bankruptcy Proceeding    75

Section 9.8.

     Covenant of Noninterference and Cooperation    76

SCHEDULES

 

1

  –      Major Decisions

2

  –      First Mortgage Loan Documents

3

  –      Affiliate Transactions as of Closing

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of July 17, 2006, between 515/555 FLOWER MEZZANINE
ASSOCIATES, LLC, a Delaware limited liability company, having an address at c/o
Thomas Properties Group, LLC, 515 South Flower Street, Sixth Floor, Los Angeles,
California 90071 (“Borrower”) and CITIGROUP GLOBAL MARKETS REALTY CORP., a New
York corporation, having an address at 388 Greenwich Street, 11th Floor, New
York, New York 10013 (in such capacity together with its successors and assigns
in such capacity, the “Lender”).

RECITALS

WHEREAS, Borrower desires to obtain from the Lender the Loan in an amount equal
to the Loan Amount (each as hereinafter defined) to refinance the Mortgaged
Property (as hereinafter defined) and to pay certain other fees and expenses;

WHEREAS, the Lender is unwilling to make the Loan available unless Borrower
joins in the execution and delivery of this Agreement, the Note and the Loan
Documents (each as hereinafter defined) to which each of them is a party, which
shall establish the terms and conditions of, and provide security for, the Loan;
and

WHEREAS, Borrower has agreed to establish certain accounts and to grant to
Lender a security interest therein upon the terms and conditions of the security
agreement set forth in Section 2.14;

NOW, THEREFORE, in consideration of the making of the Loan by Lender and for
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the parties hereby covenant, agree, represent
and warrant as follows:

ARTICLE I

CERTAIN DEFINITIONS

Section 1.1. Definitions. For all purposes of this Agreement: (1) the
capitalized terms defined in this Article I have the meanings assigned to them
in this Article I and include the plural as well as the singular; (2) all
accounting terms have the meanings assigned to them in accordance with GAAP (as
hereinafter defined); (3) the words “herein”, “hereof”, and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section, or other subdivision; and (4) the following terms
have the following meanings:

“Account Collateral” has the meaning set forth in Section 2.14(a) hereof.

“Adjusted Net Worth” means, as of any date of calculation, the total assets of
TPG/CALSTRS (other than those assets which would be treated as intangible assets
under GAAP) on such date, less the total liabilities of TPG/CALSTRS on such
date, in each case as would be shown on a balance sheet of TPG/CALSTRS prepared
in accordance with GAAP and as determined by Lender; provided, however, that in
determining the assets of TPG/CALSTRS, any amounts attributable to TPG/CALSTRS’
ownership interests in the Mortgaged Property shall not be taken into account.

 

1



--------------------------------------------------------------------------------

“Affiliate” of any specified Person means any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise; and the terms
“controlling” and “controlled” have the meanings correlative to the foregoing.

“Agreement” means this Loan Agreement, together with the Schedules and Exhibits
hereto, as the same may from time to time hereafter be modified, supplemented or
amended.

“Appraisal” means an appraisal with respect to the Mortgaged Property prepared
by an Appraiser in accordance with the Uniform Standards of Professional
Appraisal Practice of the Appraisal Foundation, in compliance with the
requirements of Title 11 of the Financial Institution Reform, Recovery and
Enforcement Act and utilizing customary valuation methods such as the income,
sales/market or cost approaches.

“Appraiser” means any nationally recognized MAI appraiser selected by Borrower
and acceptable to the Lender.

“Bad Faith Filing” has the meaning set forth in Section 9.5(a).

“Bank” means LaSalle Bank National Association, or its successor in interest (or
any other financial institution appointed by Lender and notified in writing to
Borrower which delivers a collection account agreement in the form of the
Collection Account Agreement or another form acceptable to Lender).

“Bankruptcy Action” means

(A) Borrower or First Mortgage Borrower files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;

(B) any Related Party controlled, directly or indirectly, by Borrower, or by an
Affiliate which controls, directly or indirectly, Borrower, filing, or joining
in the filing of, an involuntary petition against Borrower or First Mortgage
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, or soliciting or causing to be solicited petitioning creditors
for any involuntary petition against Borrower or First Mortgage Borrower from
any Person;

(C) Borrower or First Mortgage Borrower filing an answer consenting to or
otherwise colluding in or joining in any involuntary petition filed against
Borrower or First Mortgage Borrower (or any of its respective partners or
members or Guarantor or any other party providing a guaranty or indemnity in
connection with the Loan or First Mortgage Loan), by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any Person;

 

2



--------------------------------------------------------------------------------

(D) any Related Party controlled, directly or indirectly, by Borrower or First
Mortgage Borrower or by any Affiliate which controls, directly or indirectly,
Borrower or First Mortgage Borrower consenting to or otherwise colluding in or
joining in an application for the appointment of a custodian, receiver, trustee
or examiner for Borrower or First Mortgage Borrower or any portion of the
Collateral (unless such action is at the request of Lender or First Mortgage
Lender) or an Affiliate of a Related Party voting adversely to Lender’s interest
in any proceeding under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law which involves Borrower, First Mortgage Borrower,
the Collateral or the Mortgaged Property; or

(E) Borrower or First Mortgage Borrower making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due.

“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

“Bankruptcy Court” has the meaning set forth in Section 9.5(a).

“Bankruptcy Filings” has the meaning set forth in Section 9.7.

“Borrower” has the meaning provided in the first paragraph of this Agreement.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in the State of New York, California or Illinois are authorized
or obligated by law, governmental decree or executive order to be closed. When
used with respect to an Interest Determination Date, “Business Day” shall mean
any day other than a Saturday, a Sunday or a day on which banks in London,
England are closed for interbank or foreign exchange transactions.

“CALSTRS” means the California State Teachers’ Retirement System.

“Capital Budget” means First Mortgage Borrower’s $112,795,560 budget of Capital
Improvement Costs for the Renovation of the Mortgaged Property, excluding TI
Costs (of which $64,912,537 remains to be completed, subject to confirmation by
Construction Consultant), in the form approved by the Junior Mezzanine Lender on
the Closing Date, together with such amendments to such budget as may be
approved by Junior Mezzanine Lender in accordance with the Junior Mezzanine
Agreement.

“Capital Event” means any transfer, sale, assignment, conveyance, liquidation or
disposition (other than a taking) of all or any portion of the Mortgaged
Property.

“Capital Improvement Costs” means costs incurred or to be incurred in connection
with replacements, capital repairs and renovations to be made to the Mortgaged
Property (including direct and indirect costs as stipulated under the Capital
Budget approved by the Junior Mezzanine Lender).

 

3



--------------------------------------------------------------------------------

“Cash Flow Sweep Account” has the meaning given to such term in the First
Mortgage Loan Agreement.

“Closing Date” means the date on which this Agreement shall become effective
pursuant to Section 3.1, such date being the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” means, collectively, the “Collateral” (as such term is defined in
the Pledge Agreement), the Mezzanine Loan Account and all other property which
is or hereafter may become subject to a Lien in favor of Lender as security for
the Loan.

“Collateral Assignment of Hedge” means the Collateral Agreement of Hedge, dated
as of the applicable date and executed by Borrower, the Lender and the hedge
counterparty.

“Collection Account Agreement” means with respect to the Mezzanine Loan Account,
the deposit account agreement, dated as of the applicable date and executed by
Borrower, Lender and the Bank.

“Collection Period” means, with respect to any Payment Date, the period
commencing on and including the eleventh (11th) day in the month preceding the
month in which such Payment Date occurs through and including the tenth
(10th) day in the month in which such Payment Date occurs; provided, however,
that in the case of the first Payment Date, the “Collection Period” shall
commence on the Closing Date.

“Consumer Price Index” means the Consumer Price Index for All Urban Consumers
published by the Bureau of Labor Statistics of the United States Department of
Labor, in the area where the Mortgaged Property is located, All Items (1982-84 =
100), or any successor index thereto, appropriately adjusted and if such
Consumer Price Index ceases to be published and there is no successor thereto,
such other index as Lender and Borrower shall mutually agree upon.

“Contingent Obligation” means, as used in the definition of Other Borrowings,
without duplication, any obligation of Borrower guaranteeing any indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly.
Without limiting the generality of the foregoing, the term “Contingent
Obligation” shall include any obligation of Borrower, whether or not contingent:

(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor;

 

4



--------------------------------------------------------------------------------

(ii) to advance or supply funds (x) for the purchase or payment of any such
primary obligation or (y) to maintain working capital or equity capital of the
primary obligor;

(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation; or

(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof.

The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Contingent Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming Borrower
is required to perform thereunder) as determined by Lender in good faith.

“Control Agreement” means that certain Control Agreement, of even date herewith,
by and among Borrower, First Mortgage Borrower and Lender.

“Default” means the occurrence of any event which, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Administration Fee” means an amount equal to the product of (x) 0.5%
and (y) the Principal Indebtedness as of the date the Default Administration Fee
becomes payable; provided, however, that if prior to the expiration of the
Default Refinance Period, Borrower fully repays the Indebtedness, then the
amount of the Default Administration Fee shall be reduced by the amount of the
Exit Fee, regardless of whether payment of the Exit Fee is waived by Lender
hereunder.

“Default Rate” means the per annum interest rate equal to the lesser of
(a) 5.0% per annum in excess of the rate otherwise applicable hereunder and
(b) the maximum rate allowable by applicable law.

“Default Refinance Period” means the period that commences as of the date the
Default Administration Fee becomes payable hereunder, and ends on the date that
is ninety (90) days thereafter; provided, however, that if Borrower has not
fully repaid the Indebtedness on or prior to such ninetieth (90th) day, but
Borrower has used commercially reasonable and diligent efforts to obtain a
refinance loan, and delivers to Lender, on or before such ninetieth (90th) day,
a fully-executed copy of a binding loan commitment from a bank or other bona
fide commercial lender pursuant to which such bank or commercial lender has
committed to make a loan to Borrower in an amount that is no less than the
then-outstanding Indebtedness, then the Default Refinance Period shall be
extended by thirty (30) days.

“Demand Note” shall mean that certain Demand Note, dated of even date herewith,
executed by TPG/CALSTRS to Guarantor, in the original principal amount of
$15,000,000, payable upon demand from Guarantor to TPG/CALSTRS, in the event
that Guarantor defaults in its payment obligations under the Guaranty of
Non-Recourse Obligations.

 

5



--------------------------------------------------------------------------------

“Disclosure Certificate” has the meaning set forth in Section 5.1(t).

“Disclosure Documents” has the meaning set forth in Section 5.1(t).

“Effective Net Rent” means, with respect to a proposed new Lease, the level
annual payment over the term of such Lease, expressed in Dollars per square
foot, that when discounted to present value at a 10.00% per annum interest rate
is the equivalent of the Net Present Value, provided, that with respect to a
Lease with phased-in commencement dates, such level annual payment shall be
calculated separately for each phase in and the Net Effective Rent shall be the
weighted average of all such calculations, weighted based on square footage.

“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is: (i) an account maintained with a
federal or state chartered depository institution or trust company whose
(1) commercial paper, short-term debt obligations or other short-term deposits
are rated by the Rating Agencies not less than “A-1”(or the equivalent), if the
deposits are to be held in the account for thirty (30) days or less or
(2) long-term unsecured debt obligations are rated at least “AA–” (or the
equivalent), if the deposits are to be held in the account more than thirty
(30) days, or (ii) a segregated trust account maintained with the corporate
trust department of a federal or state chartered depository institution or trust
company subject to regulations regarding fiduciary funds on deposit similar to
Title 12 of the Code of Federal Regulations Section 9.10(b) which, in either
case, has corporate trust powers, acting in its fiduciary capacity. An Eligible
Account shall not be evidenced by a certificate of deposit, passbook, other
instrument or any other physical indicia of ownership. Following a downgrade,
withdrawal, qualification or suspension of such institution’s rating, each
account must promptly (and in any case within not more than thirty (30) calendar
days) be moved to a qualifying institution or to one or more segregated trust
accounts in the trust department of such institution, if permitted.

“Engineer” means an Independent engineer selected by Borrower and approved by
Lender.

“Engineering Report” means the structural engineering reports with respect to
the Mortgaged Property prepared by an Engineer and delivered to Lender in
connection with the Loan and any amendments or supplements thereto delivered to
Lender.

“Environmental Auditor” means an Independent environmental auditor selected by
Borrower and approved by Lender.

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement,
dated as of the Closing Date, from Borrower and Guarantor, as indemnitor, to the
Indemnified Parties, as indemnitee.

“Environmental Laws” means any and all present and future federal, state or
local laws, statutes, ordinances or regulations or any judicial interpretation
thereof, any judicial or administrative orders, decrees or judgments thereunder
issued by a Governmental Authority, and any permits, approvals, licenses,
registrations, filings and authorizations, in each case as now or hereafter in
effect, relating to the environment, human health or safety, or the Release or
threatened Release of Hazardous Substances or otherwise relating to the Use of
Hazardous Substances.

 

6



--------------------------------------------------------------------------------

“Environmental Reports” means a “Phase I Environmental Site Assessment” (and, if
necessary, a “Phase II Environmental Site Assessment”) as referred to in the
ASTM Standards on Environmental Site Assessments for Commercial Real Estate, E
1527-2000 and an asbestos inspection report, with respect to the Mortgaged
Property, prepared by an Environmental Auditor and delivered to Lender and any
amendments or supplements thereto delivered to Lender.

“EO13224” has the meaning set forth in Section 4.1(z) hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which Borrower is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Borrower is a member.

“Event of Default” has the meaning set forth in Section 7.1 hereof.

“Exit Fee” means 0.25% of the Loan Amount, which amount shall be due and payable
upon the earlier to occur of full repayment of the Loan and the Maturity Date
(whether by acceleration or otherwise); provided, however, that notwithstanding
the foregoing, in the event the Lender provides either (a) the funds for a
refinancing of the First Mortgage Loan in an amount not less than $300,000,000,
or (b) the funds for a refinancing of the Loan in any amount, then the Exit Fee
shall be waived.

“Extension Conditions”, “Extension Fee”, “Extension Notice”, and “Extension
Option” have the respective meanings set forth in Section 2.13(a) hereof.

“Final Maturity Date” and “First Extended Maturity Date” have the respective
meanings set forth in Section 2.13(a) hereof.

“First Mortgage” means the Mortgage, Assignment of Rents and Leases, Security
Agreement and Fixture Filing constituting a First Mortgage Loan Document
referenced on Schedule 2 hereto.

“First Mortgage Borrower” means 515/555 Flower Associates, LLC, a Delaware
limited liability company.

 

7



--------------------------------------------------------------------------------

“First Mortgage Lender” means Citigroup Global Markets Realty Corp., a New York
corporation, and its successors and assigns.

“First Mortgage Loan” means the loan from the First Mortgage Lender to First
Mortgage Borrower pursuant to the First Mortgage Loan Documents.

“First Mortgage Loan Agreement” means the Loan Agreement constituting a First
Mortgage Loan Document referenced on Schedule 2 hereto.

“First Mortgage Loan Documents” means the promissory note, the mortgage and the
other loan documents, entered into as of even date herewith, between the First
Mortgage Lender and First Mortgage Borrower, a list of which is attached hereto
as Schedule 2.

“First Mortgage Principal Indebtedness” has the meaning given to the term
“Principal Indebtedness” in the First Mortgage Loan Agreement.

“Fiscal Year” means the 12-month period ending on December 31st of each year
(or, in the case of the first fiscal year, such shorter period from the Closing
Date through such date) or such other fiscal year of Borrower as Borrower may
select from time to time with the prior consent of Lender.

“Fund” has the meaning set forth in the definition of “Permitted Investments”.

“GAAP” means generally accepted accounting principles as required by the
National Council for Real Estate Fiduciaries in the United States of America as
of the date of the applicable financial report.

“Governmental Authority” means any national or federal government, any state,
regional, local or other political subdivision thereof with jurisdiction and any
Person with jurisdiction exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

“Gross Revenue” means, for any Collection Period, the total dollar amount of all
income and receipts received by, or for the account of, First Mortgage Borrower
with respect to the Mortgaged Property.

“Guarantor” means 505 Flower Associates, LLC, a Delaware limited liability
company.

“Guaranty of Non-Recourse Obligations” means, with respect to the Loan, the
Guaranty of Non-Recourse Obligations guaranteeing the exceptions to the
nonrecourse provisions of the Loan Documents for which liability is retained as
described in Section 8.24 hereof, from the Guarantor to Lender.

“Hazardous Substance” means, collectively, (i) any petroleum or petroleum
products or waste oils, explosives, radioactive materials, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (“PCBs”), lead in
drinking water, lead-based paint and radon, (ii) any chemicals or other
materials or substances which are now or hereafter become

 

8



--------------------------------------------------------------------------------

defined as or included in the definitions of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants”,
“pollutants” or words of similar import under any Environmental Law and
(iii) any other chemical or any other hazardous material or substance, exposure
to which is now or hereafter prohibited, limited or regulated under any
Environmental Law.

“Immediate Remedy Event” means the occurrence of any of the following: (a) any
prior Event of Default that has previously been cured by Borrower; (b) any event
or condition that results in personal liability to Guarantor under Section 8.24;
(c) any event or condition described in Sections 7.1(f), (g) or (h);
(d) Borrower’s failure timely to pay or cause to be paid real estate taxes and
assessments due and payable on the Mortgaged Property in the event that
insufficient funds are held by First Mortgage Lender in the Real Estate Taxes
Escrow Account (as defined in the First Mortgage Loan Agreement); (e) any event
or condition that results or may result in the material impairment of the
Collateral, the Mortgaged Property or the value thereof, or any event of
condition where Lender believes that it must take immediate corrective action to
protect the value of the Mortgaged Property or the Collateral; or (f) the
receipt of a notice from Junior Mezzanine Lender that it intends to foreclose on
its security interest in the membership interests in Borrower, or the exercise
of any such remedies by Junior Mezzanine Lender.

“Impositions” means all taxes (including, without limitation, all real estate,
ad valorem, sales (including those imposed on lease rentals), use, single
business, gross receipts, value added, intangible transaction privilege,
privilege or license or similar taxes), assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed within the term of the Loan), ground rents, water, sewer
or other rents and charges, excises, levies, governmental fees (including,
without limitation, license, permit, inspection, authorization and similar
fees), and all other governmental charges, in each case whether general or
special, ordinary or extraordinary, foreseen or unforeseen, in respect of the
Mortgaged Property (including all interest and penalties thereon), accruing
during or in respect of the term hereof and which may be assessed against or
imposed on or in respect of or be a Lien upon (i) Borrower or First Mortgage
Borrower (including, without limitation, all income, franchise, single business
or other taxes imposed on First Mortgage Borrower for the privilege of doing
business in the jurisdiction in which the Mortgaged Property, or any other
collateral delivered or pledged to Lender in connection with the Loan, is
located) or Lender, (ii) the Mortgaged Property, or any other collateral
delivered or pledged to Lender in connection with the Loan, or any part thereof
or any rents therefrom or any estate, right, title or interest therein, or
(iii) any occupancy, operation, use or possession of, or sales from, or activity
conducted on, or in connection with the Mortgaged Property or the leasing or use
of the Mortgaged Property or any part thereof, or the acquisition or financing
of the acquisition of the Mortgaged Property by Borrower.

“Improvements” means all buildings, structures, fixtures and improvements now or
hereafter owned by Borrower of every nature whatsoever situated on any Land
constituting part of the Mortgaged Property (including, without limitation, all
gas and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, carpeting and other
floor coverings, water heaters, awnings and storm sashes, and cleaning apparatus
which are or shall be affixed to the Land or said buildings, structures or
improvements and including any additions, enlargements, extensions,
modifications, repairs or replacements thereto).

 

9



--------------------------------------------------------------------------------

“Indebtedness” means the Principal Indebtedness, together with all other
obligations and liabilities due or to become due to Lender pursuant hereto,
under the Note or in accordance with any of the other Loan Documents, and all
other amounts, sums and expenses paid by or payable to Lender hereunder or
pursuant to the Note or any of the other Loan Documents.

“Indemnified Parties” has the meaning set forth in Section 5.1(d).

“Independent” means, when used with respect to any Person, a Person that
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, and (ii) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
trustee, partner, director or person performing similar functions.

“Index Maturity” has the meaning set forth in the definition of LIBOR.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
applicable date, by and among Lender, First Mortgage Lender and Junior Mezzanine
Lender.

“Interest Accrual Period” means, in connection with the calculation of interest
accrued with respect to any Payment Date, the period commencing on and including
the eleventh (11th) day in the month preceding the month in which such Payment
Date occurs through and including the tenth (10th) day in the month in which
such Payment Date occurs; provided, however, that the first Interest Accrual
Period for the Loan shall commence on the Closing Date.

“Interest Determination Date” means, in connection with the calculation of
interest accrued for any Interest Accrual Period, the second Business Day
preceding the fifteenth (15th) day of the month in which such Interest Accrual
Period commences; provided, however, that the first Interest Determination Date
for the Loan shall be the second Business Day preceding the Closing Date.

“Interest Reserve Account” has the meaning given to such term in the First
Mortgage Loan Agreement.

“Interested Parties” has the meaning set forth in Section 5.1(t).

“Junior Intercreditor Agreement” means the Intercreditor Agreement, dated as of
the applicable date, between the Lender and the Junior Mezzanine Lender.

“Junior Mezzanine Borrower” means 515/555 Flower Junior Mezzanine Associates,
LLC, a Delaware limited liability company.

“Junior Mezzanine Lender” means Citigroup Global Markets Realty Corp., a New
York corporation, and its successors and assigns.

 

10



--------------------------------------------------------------------------------

“Junior Mezzanine Loan” means the loan made pursuant to the Junior Mezzanine
Loan Agreement.

“Junior Mezzanine Loan Agreement” means the Loan Agreement, dated as of the date
hereof, by and between Junior Mezzanine Borrower and Junior Mezzanine Lender.

“Junior Mezzanine Loan Principal Indebtedness” has the meaning given to the term
“Principal Indebtedness” in the Junior Mezzanine Loan Agreement.

“Land” has the meaning given to such term in the First Mortgage.

“Leases” means all leases, subleases, lettings, occupancy agreements, tenancies
and licenses by Borrower as landlord of the Mortgaged Property or any part
thereof now or hereafter entered into, and all amendments, extensions, renewals
and guarantees thereof, and all security therefor.

“Leasing Budget” means First Mortgage Borrower’s $146,720,081 budget of Leasing
Commissions and TI Costs for the Renovation of the Mortgaged Property (of which
$84,724,348 remains to be completed, subject to confirmation by Construction
Consultant), in the form approved by the Junior Mezzanine Lender on the Closing
Date, together with such amendments to such budget as may be approved by the
Junior Mezzanine Lender in accordance with the Junior Mezzanine Agreement.

“Leasing Commissions” means leasing commissions incurred by First Mortgage
Borrower in connection with leasing the Mortgaged Property or any portion
thereof (including renewals of existing Leases).

“Leasing Guidelines” means, with respect to any proposed Lease for less than
100,000 square feet, the guidelines that shall be deemed satisfied if such Lease
conforms to the following:

(i) a term equal to five years or more;

(ii) Leasing Commissions and TI Costs equal to $63.50 per square foot or less;
and

(iii) an Effective Net Rent equal to not less than $6.40 per rentable square
foot per year.

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including, without limitation, Environmental Laws) affecting
Borrower, First Mortgage Borrower or the Mortgaged Property or any part thereof
or the construction, use, alteration or operation thereof, or any part thereof
(whether now or hereafter enacted and in force), and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, at any time in force
affecting the Mortgaged Property or any part thereof (including, without
limitation, any which may (i) require repairs, modifications or alterations in
or to the Mortgaged Property or any part thereof, or (ii) in any way limit the
use and enjoyment thereof).

 

11



--------------------------------------------------------------------------------

“Lender” has the meaning provided in the first paragraph of this Agreement.

“LIBOR” means the rate per annum calculated as set forth below:

(i) On each Interest Determination Date, LIBOR will be determined on the basis
of the offered rate for deposits of not less than U.S. $1,000,000 for a period
of one month (the “Index Maturity”), commencing on such Interest Determination
Date, which appears on Dow Jones Market Service (formerly Telerate) Page 3750 as
of 11:00 a.m., London time (or such other page as may replace the Dow Jones
Market Service (formerly Telerate) Page on that service for the purposes of
displaying London interbank offered rates of major banks). If no such offered
rate appears, LIBOR with respect to the relevant Interest Accrual Period will be
determined as described in (ii) below.

(ii) With respect to an Interest Determination Date on which no such offered
rate appears on Dow Jones Market Service (formerly Telerate) Page 3750 as
described in (i) above, LIBOR shall be the arithmetic mean, expressed as a
percentage, of the offered rates for deposits in U.S. dollars for the Index
Maturity which appears on the Reuters Screen LIBO Page as of 11:00 a.m., London
time, on such date. If, in turn, such rate is not displayed on the Reuters
Screen LIBO Page at such time, then LIBOR for such date will be obtained from
the preceding Business Day for which the Reuters Screen LIBO Page displayed a
rate for the Index Maturity.

(iii) If on any Interest Determination Date Lender is required but unable to
determine LIBOR in the manner provided in paragraphs (i) and (ii) above, LIBOR
for the next Interest Accrual Period shall be determined from such financial
reporting service as Lender shall reasonably determine and use with respect to
its other loan facilities on which interest is determined based on LIBOR.

All percentages resulting from any calculations of LIBOR referred to in this
Agreement will be carried out to five decimal places and all U.S. dollar amounts
used in or resulting from such calculations will be rounded upwards to the
nearest cent.

“Lien” means any mortgage, deed of trust, lien (statutory or other), pledge,
hypothecation, assignment, security interest, or any other encumbrance or charge
on or affecting Borrower, First Mortgage Borrower or the Mortgaged Property or
any portion thereof, or any interest therein (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement or similar instrument under the UCC or comparable law of
any other jurisdiction, domestic or foreign, and mechanic’s, materialmen’s and
other similar liens and encumbrances).

“Loan” means the loan made by Lender to Borrower pursuant to the terms of this
Agreement.

“Loan Amount” means an amount equal to $30,000,000.

 

12



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Note, the Pledge Agreement, the
Manager’s Consent, the Environmental Indemnity Agreement, the Guaranty of
Non-Recourse Obligations, the Collection Account Agreement, the Collateral
Assignment of Hedge, the Note Pledge Agreement, the Control Agreement and all
other agreements, instruments, certificates and documents delivered by or on
behalf of Borrower or an Affiliate of Borrower to evidence or secure the Loan or
otherwise in satisfaction of the requirements of this Agreement or the other
documents listed above as same may be amended or modified from time to time.

“Loan to Value Test” means a test that shall be satisfied if (a) the sum of
(i) the outstanding First Mortgage Principal Indebtedness plus (ii) the
outstanding Principal Indebtedness is less than 75% of the value of the
Mortgaged Property as determined by the Lender in its sole discretion; and
(b) the sum of (i) the outstanding First Mortgage Principal Indebtedness plus
(ii) the outstanding Principal Indebtedness plus (iii) the Junior Mezzanine Loan
Principal Indebtedness is less than 80% of the value of the Mortgaged Property
as determined by the Lender in its sole discretion.

“Losses” has the meaning set forth in Section 5.1(d) hereof.

“Major Decision” means any of the decisions set forth on Schedule 1 hereto.

“Major Leases” means any Lease other than (i) a lease for less than 100,000
square feet at the Mortgaged Property which conforms to the Leasing Guidelines
or (ii) a Lease for less than 28,500 square feet at the Mortgaged Property
(irrespective of whether such Lease referred to in this clause (ii) satisfies
the Leasing Guidelines).

“Manager” means Thomas Development Partners, L.P., a California limited
partnership.

“Manager’s Consent” means, with respect to the Mortgaged Property, the Manager’s
Consent Agreement, executed by the Manager, Borrower and Lender, dated as of the
Closing Date.

“Material Adverse Effect” means a material adverse effect upon (i) the business
operations, properties, assets or condition (financial or otherwise) of Borrower
or First Mortgage Borrower or the Mortgaged Property, (ii) the ability of
Borrower or First Mortgage Borrower to perform, or of Lender to enforce, any of
the Loan Documents or the First Mortgage Loan Documents, respectively or
(iii) the value of the Mortgaged Property.

“Maturity Date” means the earlier of (a) the Original Maturity Date or if
Borrower exercises the Extension Option pursuant to Section 2.13, the First
Extended Maturity Date or the Final Maturity Date, as applicable, (b) such
earlier date on which the entire Loan is required to be paid in full, by
acceleration or otherwise under this Agreement or any of the other Loan
Documents.

“Mezzanine Loan Account” has the meaning provided in Section 2.12(a) hereof.

“Minimum CALSTRS Ownership Percentage” means 30%.

 

13



--------------------------------------------------------------------------------

“Money” means all of Borrower’s right, title and interest, whether now owned or
hereafter acquired in, to and under (i) all “money” as defined in the UCC and
(ii) all moneys, cash or other items of legal tender generated from the use or
operation of the Mortgaged Property.

“Mortgaged Property” means, at any time, the Land, the Improvements, the
Personalty, the Leases and the Rents (as each such term is defined in the First
Mortgage Loan Agreement), and all rights, titles, interests and estates
appurtenant thereto, encumbered by, and more particularly described in, the
First Mortgage.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been, or were required to have been, made
by Borrower or any ERISA Affiliate and which is covered by Title IV of ERISA.

“Net Present Value” means, with respect to a proposed new Lease, an amount equal
to the discounted present value as of the Lease commencement date of the net
Rents over the term of the Lease (taking into account free Rent and contractual
Rent steps), using a 10.00% per annum discount rate and monthly discounting,
minus any up-front Leasing Commissions and TI Costs incurred in connection with
such new Lease.

“Net Proceeds” means either (x) the purchase price (at foreclosure or otherwise)
actually received by Lender from a third party purchaser with respect to the
Collateral, as a result of the exercise by Lender of its rights, powers,
privileges and other remedies after the occurrence of an Event of Default or
(y) in the event that Lender (or its nominee) is the purchaser at foreclosure of
the Collateral, the higher of (i) the amount of Lender’s credit bid or (ii) such
amount as shall be determined in accordance with applicable law, and in either
case minus all reasonable third party, out of pocket costs and expenses
(including, without limitation, all attorneys’ fees and disbursements and any
brokerage fees, if applicable) incurred by Lender (and its nominee, if
applicable) in connection with the exercise of such remedies; provided, however,
that such costs and expenses shall not be deducted to the extent such amounts
previously have been added to the Indebtedness in accordance with the terms of
the Loan Documents or applicable law.

“Note” means the promissory note made by Borrower to Lender pursuant to this
Agreement, as such note may be modified, amended, supplemented or extended.

“Note Pledge Agreement” means the Note Pledge Agreement, dated as of the date
hereof, executed by Guarantor, Lender, Junior Mezzanine Lender and First
Mortgage Lender.

“OFAC” has the meaning set forth in Section 4.1(z) hereof.

“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

“Operating Budget” means, with respect to any Fiscal Year, the operating budget
for the Mortgaged Property reflecting First Mortgage Borrower’s projections of
Gross Revenues and Property Expenses (as each such term is defined in the First
Mortgage Loan Agreement) for the Mortgaged Property for such Fiscal Year on an
annual and monthly basis and submitted or caused to be submitted by Borrower to
Lender in accordance with the provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

“Operating Expenses” means, for any period of calculation, all expenditures
incurred and required to be expensed under GAAP during such period in connection
with the ownership, operating, maintenance, repair and/or leasing of the
Mortgaged Property. Notwithstanding the foregoing, Operating Expenses shall not
include (a) Capital Improvement Costs, (b) any extraordinary items (unless
Lender and Borrower approve of the inclusion of such items as Operating
Expenses), (c) depreciation, amortization and other non-cash charges or (d) any
payments of principal or interest on the Indebtedness or otherwise payable to
the holder of the Indebtedness. Operating Expenses shall be calculated on the
accrual basis of accounting.

“Operating Revenues” means, for any period, all regular ongoing income during
such period from the operation of the Mortgaged Property that, in accordance
with GAAP, is included in annual financial statements as operating income.
Notwithstanding the foregoing, Operating Revenues shall not include (a) any Loss
Proceeds (as such term is defined in the First Mortgage Loan Agreement) (other
than business interruption proceeds or Condemnation Proceeds (as such term is
defined in the First Mortgage Loan Agreement) in connection with a temporary
Taking (as such term is defined in the First Mortgage Loan Agreement) and, in
either case, only to the extent allocable to such period or other applicable
reporting period), (b) any proceeds resulting from the sale, exchange, transfer,
financing or refinancing of the Mortgaged Property, (c) any Rent attributable to
a Lease more than one month prior to the date on which the actual payment of
Rent is required to be made thereunder, (d) any interest income from any source,
or (e) any other extraordinary items as reasonably determined by Lender.
Operating Revenues shall be calculated on the accrual basis of accounting.

“Organizational Agreements” means the Certificate of Formation of Borrower,
dated as of April 12, 2004, and the Amended and Restated Limited Liability
Company Agreement of Borrower, dated as of July 17, 2006, in each case, as
amended or restated from time to time.

“Original Maturity Date” means July 17, 2008.

“Origination Fee” means a fee in the amount of $150,000 (representing 0.50% of
the Loan Amount) payable to Lender on the Closing Date.

“Other Borrowings” means, with respect to Borrower, without duplication (but not
including the Indebtedness or any interest rate protection agreement entered
into pursuant hereto) (i) all indebtedness of Borrower for borrowed money,
(ii) all indebtedness of Borrower evidenced by a note, bond, debenture or
similar instrument, (iii) the face amount of all letters of credit issued for
the account of Borrower and, without duplication, all unreimbursed amounts drawn
thereunder, and obligations evidenced by bankers’ acceptances, (iv) all
indebtedness of Borrower secured by a Lien on any property owned by Borrower
(whether or not such indebtedness has been assumed), (v) all Contingent
Obligations of Borrower, (vi) liabilities and obligations for the payment of
money relating to a capitalized lease obligation or sale/leaseback obligation,
(vii) liabilities and obligations representing the balance deferred and unpaid
of the

 

15



--------------------------------------------------------------------------------

purchase price of any property or services, except those incurred in the
ordinary course of business that would constitute ordinarily a trade payable to
trade creditors, and (viii) all payment obligations of Borrower under any
interest rate protection agreement (including, without limitation, any interest
rate swaps, caps, floors, collars or similar agreements) and similar agreements.

“Other Property Expenses Account” has the meaning given to such term in the
First Mortgage Loan Agreement.

“Payment Date” has the meaning set forth in Section 2.5(a) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Permitted Encumbrances” has the meaning given to such term in the First
Mortgage Loan Agreement.

“Permitted Intercreditor Transfer” means (x) the encumbrance, pledging, and
hypothecation of and granting of a security interest in the ownership interests
(including, but not limited to, equity, voting and/or beneficial ownership
interests) in Borrower to Junior Mezzanine Lender in connection with the Junior
Mezzanine Loan or (y) any conveyance, assignment, sale or other disposition
(directly or indirectly) of such ownership interests in Borrower effectuated in
connection with a foreclosure on such pledge and hypothecation referred to in
clause (x) (or sale in lieu thereof) or other exercise of remedies by Junior
Mezzanine Lender carried out pursuant to and in accordance with the Junior
Intercreditor Agreement and any subsequent conveyance, assignment, sale or other
disposition (directly or indirectly) of such ownership interests in Borrower
which conforms to the requirements of the Junior Intercreditor Agreement.

“Permitted Investments” shall mean to the extent available from Lender or
Lender’s servicer for deposits in the Mezzanine Loan Account, any one or more of
the following obligations or securities acquired at a purchase price of not
greater than par, including those issued by a servicer of the Loan, the trustee
under any securitization or any of their respective Affiliates, payable on
demand or having a maturity date not later than the Business Day immediately
prior to the date on which the funds used to acquire such investment are
required to be used under this Agreement and meeting one of the appropriate
standards set forth below:

(a) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (i) have a
predetermined

 

16



--------------------------------------------------------------------------------

fixed dollar of principal due at maturity that cannot vary or change, (ii) be
rated “AAA” or the equivalent by each of the Rating Agencies, (iii) if rated by
S&P, must not have an “r” highlighter affixed to their rating, (iv) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (v) such investments must not be subject to
liquidation prior to their maturity;

(b) Federal Housing Administration debentures;

(c) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

(d) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(e) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances with maturities of
not more than 365 days and issued by, any bank or trust company, savings and
loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency in
the highest short term rating category and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities); provided, however,
that the investments described in this clause must (i) have a predetermined
fixed dollar of principal due at maturity that cannot vary or change, (ii) if

 

17



--------------------------------------------------------------------------------

rated by S&P, must not have an “r” highlighter affixed to their rating, (iii) if
such investments have a variable rate of interest, such interest rate must be
tied to a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;

(f) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (i) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

(g) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

(h) units of taxable money market funds, with maturities of not more than 365
days and which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and

(i) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (i) Lender and (ii) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

 

18



--------------------------------------------------------------------------------

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one
(1) year.

“Permitted Transfer” means (a) any Permitted Intercreditor Transfer, or (b) any
conveyance, assignment or sale or other disposition (and not a mortgaging,
encumbrance, pledging, hypothecation, or granting of a security interest)
(directly or indirectly) of the voting and beneficial ownership interests in
Borrower following which (1) CALSTRS owns (directly or indirectly) the Minimum
CALSTRS Ownership Percentage or more of such voting and beneficial ownership
interests in Borrower and Junior Mezzanine Borrower and (2) Thomas Properties
Group, Inc. controls the operations and management of Borrower and Junior
Mezzanine Borrower; provided, that if any such Transfer referred to above which
takes the form of a Transfer of the equity ownership interests in Borrower
either (i) is to a transferee which (collectively amongst itself and its
Affiliates that own such equity ownership interests) acquires (directly or
indirectly) a greater than 49% ownership interest in Borrower, or which acquires
control over the operations and management of Borrower, or (ii) results in
CALSTRS owning (directly or indirectly) less than 60% of the voting and
beneficial ownership interests in Borrower or Junior Mezzanine Borrower, then
such Transfer shall not be permitted unless Borrower delivers to the Lender
(A) a substantive non-consolidation opinion in form and substance acceptable to
the Lender and the Rating Agencies, and (B) if the Loan has been included in a
Secondary Market Transaction in which Securities are issued, a Rating
Confirmation. Notwithstanding anything herein to the contrary, other than a
Permitted Intercreditor Transfer, a Transfer of the direct equity ownership
interest of Junior Mezzanine Borrower in Borrower shall not be a Permitted
Transfer, and a Transfer of the direct equity ownership interest of Borrower in
First Mortgage Borrower shall not be a Permitted Transfer.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Plan” means an employee benefit or other plan, other than a Multiemployer Plan,
that is covered by Title IV of ERISA or Section 302 of ERISA or Section 412 of
the Code, and (i) was established or maintained by Borrower or any ERISA
Affiliate during the five year period ended prior to the date of this Agreement
or to which Borrower or any ERISA Affiliate makes, is obligated to make or has,
within the five year period ended prior to the date of this Agreement, been
required to make contributions or (ii) with respect to which Borrower could
reasonably be expected to incur liability.

 

19



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement from Borrower to Lender, dated as
of the Closing Date, as same may thereafter from time to time be supplemented,
amended, modified or extended by one or more agreements supplemental thereto.

“Principal Indebtedness” means the principal amount of the Loan outstanding as
adjusted by each increase (including for advances made by Lender to protect the
Collateral), or decrease in such principal amount of the Loan outstanding,
whether as a result of prepayment or otherwise, from time to time.

“Proceeds” shall have the meaning given in the UCC and, in any event, shall
include, without limitation, all of Borrower’s right, title and interest in and
to proceeds, product, offspring, rents, profits or receipts, in whatever form,
arising from the Collateral.

“Prohibited Person” has the meaning provided in Section 4.1(z).

“Qualified Interest Rate Cap Provider” means an interest rate cap counterparty
whose long-term debt obligations or counterparty rating are rated by the Rating
Agencies not lower than “A+” (or the equivalent).

“Quarterly Statement” has the meaning provided in Section 2.12(d).

“Rating Agencies” means at least two of Fitch, Inc., Moody’s Investors Service,
Inc. and Standard & Poor’s Ratings Services (or, if a Secondary Market
Transaction has occurred in which Securities have been issued, each of the
foregoing that rated such Securities).

“Rating Confirmation” means the written confirmation of the Rating Agencies that
a proposed action shall not, in and of itself, result in the downgrading,
withdrawal or qualification of the then-current ratings assigned to any of the
Securities issued in connection with a Secondary Market Transaction.

“Related Party” means any direct or indirect partner, member, shareholder,
principal, Affiliate, employee, officer, director, agent or representative of
Borrower.

“Release” means any active or passive release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment (including, without limitation,
the movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).

“Renovation” means the general upgrade of the Mortgaged Property, the upgrades
of the plaza level at the Mortgaged Property (including level A-lobby and level
B-retail), and the conversion of plaza level C at the Mortgaged Property to
parking, as described in the Capital Budget and the Leasing Budget.

“Rents” means all income, rents, issues, profits, revenues (including all oil
and gas or other mineral royalties and bonuses), deposits (other than utility
and security deposits) and other benefits from the Mortgaged Property.

“Secondary Market Transaction” has the meaning set forth in Section 5.1(t).

 

20



--------------------------------------------------------------------------------

“Securities” means mortgage pass-through certificates or other securities issued
in a Secondary Market Transaction and evidencing a beneficial interest in or
secured in whole or in part by the Loan in a rated or unrated public offering or
private placement.

“Seismic Study” means a study of the degree of seismic activity in the area in
which the Mortgaged Property is located (including the probable maximum loss in
the event an earthquake were to occur) prepared by an Engineer and delivered to
Lender in connection with the Loan and any amendments or supplements thereto
delivered to Lender.

“Single-Purpose Entity” means a Person, other than an individual, which (i) is
formed or organized under the laws of a state of the United States or the
District of Columbia solely for the purpose of acquiring and directly holding an
ownership interest in First Mortgage Borrower, (ii) does not engage in any
business unrelated to the Mortgaged Property (or its interest in First Mortgage
Borrower), (iii) does not have any assets other than those related to its
limited liability company interest in First Mortgage Borrower or any
indebtedness other than as permitted by this Agreement or the other Loan
Documents, (iv) has its own separate books and records and has its own accounts
and operations, in each case which are separate and apart from the books,
records, accounts and operations of any Affiliate or other Person, (v) holds
itself out as being a Person separate and apart from any other Person, (vi) is
subject to all of the limitations on powers set forth in the Organizational
Agreements of Borrower as of the Closing Date and (vii) provides for the
inclusion of at least one “independent director” or “independent manager” (as
such term is defined in the Organizational Agreements of Borrower).

“Standstill Period” shall mean the period of time commencing with the occurrence
of an Event of Default, and ending on the ninetieth (90th) calendar day
thereafter.

“Survey” means a certified ALTA/ACSM survey of the Mortgaged Property prepared
by a registered Independent surveyor.

“TI Costs” means tenant improvement costs and allowances incurred by First
Mortgage Borrower in connection with renewing existing Leases or executing new
Leases for space located in the Mortgaged Property.

“Title Insurance Policy” means a mortgagee’s title insurance policy or policies
(a) issued by one or more title companies reasonably satisfactory to Lender
which policy or policies shall be on ALTA Form 1992 (with waiver of arbitration
provisions), (b) showing First Mortgage Borrower as holding good and marketable
fee simple absolute title to the Mortgaged Property with no encumbrances against
the Mortgaged Property which are not acceptable to the Lender, and (c) otherwise
in form and content reasonably acceptable to Lender.

“TPG/CALSTRS” means TPG/CALSTRS, LLC, a Delaware limited liability company.

“Transaction” means the transaction contemplated by the Loan Documents.

“Transaction Costs” means all costs and expenses paid or payable by Borrower
relating to the Transaction (including, without limitation, appraisal fees,
legal fees and accounting fees and the costs and expenses described in
Section 8.23 ).

 

21



--------------------------------------------------------------------------------

“Transfer” means the conveyance, assignment, sale, mortgaging, encumbrance,
pledging, hypothecation, granting of a security interest in, granting of options
with respect to, or other disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) all or any portion of any legal or beneficial
interest (a) in all or any portion of the Mortgaged Property; or (b) in the
stock, partnership interests, membership interests or other ownership interests
in First Mortgage Borrower or Borrower and shall also include, without
limitation to the foregoing, the following: an installment sales agreement
wherein Borrower agrees to sell the Mortgaged Property or any part thereof or
any interest therein for a price to be paid in installments; an agreement by
Borrower leasing all or a substantial part of the Mortgaged Property to one or
more Persons pursuant to a single or related transactions, or a sale, assignment
or other transfer of, or the grant of a security interest in, Borrower’s right,
title and interest in and to any Leases or any Rent; and any instrument
subjecting the Mortgaged Property to a condominium regime or transferring
ownership to a cooperative corporation.

“UCC” means with respect to any Collateral, the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority. Wherever this agreement refers to terms as defined
in the UCC, if such term is defined in more than one Article of the UCC, the
definition in Article 9 of the UCC shall control.

“UCC Searches” has the meaning set forth in Section 3.1(n) hereof.

“Welfare Plan” means an employee welfare benefit plan as defined in Section 3(1)
of ERISA established or maintained by Borrower or any ERISA Affiliate or that
covers any current or former employee of Borrower or any ERISA Affiliate.

ARTICLE II

GENERAL TERMS

Section 2.1. The Loan.

(a) Subject to the terms and conditions of this Agreement, Lender shall lend to
Borrower on the Closing Date the Loan Amount. The proceeds of the Loan shall be
used solely for the purposes identified in Section 2.2 hereof. On the Closing
Date, upon the satisfaction of the conditions set forth in Section 3.1, Lender
shall wire immediately available funds to an account designated by Borrower in
an amount equal to (x) the Loan Amount, less (y) the sum of (i) the Origination
Fee, and (ii) the out-of-pocket expenses incurred by Lender in connection with
the origination and funding of the Loan in excess of the Expense Deposit
(including, but not limited to the reasonable fees and expenses of Lender’s
counsel).

(b) The Loan shall constitute one general obligation of Borrower to Lender and
shall be secured by the security interest in and Liens granted upon all of the
Collateral, and by all other security interests and Liens at any time or times
hereafter granted by Borrower to Lender as security for the Loan.

 

22



--------------------------------------------------------------------------------

Section 2.2. Use of Proceeds. Proceeds of the Loan shall be used only for the
following purposes: (a) to refinance the Mortgaged Property, (b) to pay to
Lender the Origination Fee, and (c) to pay Transaction Costs (including the
reasonable out of pocket expenses incurred by Lender in connection with the
origination and funding of the Loan). If any Loan proceeds remain after
application thereof as set forth in the preceding sentence, such excess proceeds
may be used for the general corporate purposes of Borrower (including an equity
cash out to the Borrower’s principals).

Section 2.3. Security for the Loan. The Note and Borrower’s obligations
hereunder and under all other Loan Documents shall be secured by (a) Liens upon
the Collateral pursuant to the Pledge Agreement and (b) all other security
interests and Liens granted in this Agreement and in the other Loan Documents.

Section 2.4. Borrower’s Note. Borrower’s obligation to pay the principal of and
interest on the Loan and all other amounts due under the Loan Documents shall be
evidenced initially by the Note, duly executed and delivered by Borrower and
registered in the name of Lender on the Closing Date. The Note shall be payable
as to principal, interest and all other amounts due under the Loan Documents, as
specified in this Agreement, with a final maturity on the Maturity Date. Lender
shall have the right to have the Note subdivided, by exchange for promissory
notes of lesser denominations in the form of the initial Note, upon written
request to Borrower and, in such event, Borrower shall promptly execute
additional or replacement Notes. At no time shall the aggregate original
principal amount of the Note (or of such replacement Notes) exceed the Loan
Amount.

Section 2.5. Principal and Interest; Exit Fee.

(a) Borrower shall pay to Lender interest on the Principal Indebtedness of the
Loan from the Closing Date through the end of the Interest Accrual Period
following or during which the Loan is paid in full at the interest rate provided
below in this Section 2.5. Interest on the Loan shall accrue on the Principal
Indebtedness commencing on the Closing Date and shall be payable in arrears on
the eleventh (11th) day of the month following the month in which the Closing
Date occurs and on the eleventh (11th) day of each and every month thereafter
until such time as the Loan shall be repaid in full, unless, in any such case,
such day is not a Business Day, in which event such interest shall be payable on
the first Business Day following such date (such date for any particular month,
the “Payment Date”). Lender or its designee shall calculate LIBOR on each
Interest Determination Date for the related Interest Accrual Period and notify
Borrower of such rate for such period and the amount of interest due and payable
on the related Payment Date. The entire outstanding Principal Indebtedness of
the Loan and the Note, together with all accrued but unpaid interest thereon and
all other amounts due under the Loan Documents (including, without limitation,
the Exit Fee), shall be due and payable by Borrower to Lender on the Maturity
Date. In addition, in the event that the Maturity Date occurs on a day other
than a Payment Date, then on the Maturity Date, Borrower shall be required to
pay to Lender the amount of interest that would have accrued on the Principal
Indebtedness from the day after the Maturity Date through and including the last
day of the Interest Accrual Period in which the Maturity Date occurred, as if
the Principal Indebtedness was not repaid on the Maturity Date. Interest shall
be computed on the basis of a 360 day year and the actual number of days
elapsed.

 

23



--------------------------------------------------------------------------------

(b) For the initial Interest Accrual Period, the Principal Indebtedness shall
bear interest at a rate per annum equal to 6.71875%. For each Interest Accrual
Period, the Principal Indebtedness shall bear interest at a rate per annum equal
to the sum of (x) LIBOR determined as of the Interest Determination Date for
such Interest Accrual Period plus (y) 1.35%.

(c) While an Event of Default has occurred and is continuing, Borrower shall pay
to Lender interest at the Default Rate on any amount owing to Lender not paid
when due until such amount is paid in full.

(d) Borrower shall make principal payments on the Loan on each Payment Date in
an amount equal to the amount, if any, required to be paid pursuant to clause
first of Section 2.12(a).

(e) On the Payment Date on which Borrower pays the outstanding Principal
Indebtedness in whole, Borrower shall pay to the Lender the Exit Fee.

Section 2.6. Voluntary Prepayment.

(a) Borrower may not voluntarily prepay the Loan on or before July 17, 2007.
Thereafter, Borrower may voluntarily prepay the Loan in whole or in part on any
Payment Date; provided, however, that, any such prepayment shall be accompanied
by an amount representing all accrued interest on the portion of the Loan being
prepaid and other amounts then due under the Loan Documents (including, without
limitation, the Exit Fee); and provided further that any such prepayment shall
be paid concurrently with a prepayment by First Mortgage Borrower in reduction
of the First Mortgage Loan in a pro rata amount based upon the face amounts of
the Note and the First Mortgage Note.

(b) In the event of any such voluntary prepayment, Borrower shall give Lender
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay, which notice shall be given at least thirty (30) days’ prior
to the date upon which prepayment is to be made and shall specify the Payment
Date on which such prepayment is to be made and the amount of such prepayment
(which shall not be less than $100,000). If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein
(unless such notice is revoked by Borrower prior to the date specified therein
in which event Borrower shall immediately reimburse Lender for any costs
incurred in connection with the giving of such notice and its revocation).

Section 2.7. No Sale/Encumbrance; Mandatory Prepayment.

(a) Borrower shall not permit First Mortgage Borrower to effect a Transfer of
the Mortgaged Property on or before July 17, 2007. Thereafter, Borrower may
permit First Mortgage Borrower to effect a Transfer of the Mortgaged Property on
any Business Day on the condition that with respect to any Transfer of the
Mortgaged Property the net sale proceeds (in excess of amounts required to repay
the First Mortgage Loan in full) (and, if necessary, any

 

24



--------------------------------------------------------------------------------

contributions from the principals of Borrower necessary to make the payments
required hereunder) are deposited in the Mezzanine Loan Account and applied on
the date of deposit in the Mezzanine Loan Account to repay the Indebtedness in
full (including (1) all accrued interest on the Principal Indebtedness through
the end of the Interest Accrual Period during which such deposit occurs, (2) the
Exit Fee and (3) other amounts then due under the Loan Documents).

(b) Borrower shall not, without the prior written consent of Lender, which
consent may be withheld in Lender’s sole discretion, (x) consummate a Transfer
or permit a Transfer to occur with respect to an ownership interest in First
Mortgage Borrower or (y) other than in the case of a Permitted Transfer,
consummate a Transfer or permit a Transfer to occur with respect to an ownership
interest in Borrower.

(c) Upon payment or prepayment of the Loan in full, Borrower shall pay to
Lender, in addition to the amounts specified in Section 2.6, Section 2.7 and
Section 2.12, as applicable, all other amounts then due and payable to Lender
pursuant to the Loan Documents.

Section 2.8. Application of Payments After Event of Default. All proceeds on
deposit in the Mezzanine Loan Account or relating to any repayments of the Loan
after an Event of Default shall have occurred and be continuing shall be applied
by Lender, in Lender’s sole discretion, to amounts then outstanding under this
Agreement (including, without limitation, any out-of-pocket costs and expenses
of Lender reimbursable pursuant to the terms of this Agreement or the other Loan
Documents arising as a result of such repayment, any accrued and unpaid interest
then payable with respect to the Loan or the portion thereof being repaid, the
Exit Fee, the outstanding Principal Indebtedness or the portion thereof being
repaid and any other sums then payable to or for the benefit of Lender pursuant
to this Agreement or any other Loan Document(s)).

Section 2.9. Method and Place of Payment. Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 2:00 p.m., New York City time, on the
date when due and shall be made in lawful money of the United States of America
by wire transfer in federal or other immediately available funds to any account
designated by Lender in writing, which account initially shall be at JPMorgan
Chase Bank, New York, New York (ABA No. 021-000-021, Account No. 066-612-187,
Reference: City National Bank Plaza). Any funds received by Lender after such
time shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day. All payments made by Borrower hereunder, or by Borrower
under the other Loan Documents, shall be made irrespective of, and without any
deduction for, any set-offs or counterclaims.

Section 2.10. Taxes. All payments made by Borrower under the Note and this
Agreement to or for the benefit of Lender shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (other than taxes imposed on the income
of Lender).

 

25



--------------------------------------------------------------------------------

Section 2.11. Release of Collateral.

(a) Upon repayment of the Loan and all other amounts due hereunder and under the
Loan Documents in full in accordance with the terms hereof and thereof, Lender
shall, with reasonable promptness after such payment, release or cause to be
released all Liens with respect to all Collateral.

(b) In the event Borrower satisfies the outstanding Indebtedness in full
(whether in connection with a Transfer of the Mortgaged Property or otherwise),
Lender shall withdraw and release to Borrower on the date on which the
outstanding Indebtedness is repaid in full any and all amounts then on deposit
in the Mezzanine Loan Account.

Section 2.12. Central Cash Management.

(a) Mezzanine Loan Account. On or before the Closing Date, Borrower shall
establish and maintain with the Bank a mezzanine loan account (the “Mezzanine
Loan Account”), which shall be an Eligible Account with a separate and unique
identification number and entitled “Citigroup Global Markets Realty Corp. as
Agent, as secured party from 515/555 Flower Mezzanine Associates, LLC, pursuant
to a Loan Agreement, dated as of July 17, 2006, between 515/555 Flower Mezzanine
Associates, LLC, and Citigroup Global Markets Realty Corp.” and execute and
deliver the Collection Account Agreement. Borrower shall not have any right to
withdraw Money from the Mezzanine Loan Account, which shall be under the sole
dominion and control, and the “control” within the meaning of Sections 9-104 and
9-106 of the UCC, of the Lender. So long as an Event of Default has not occurred
and is not continuing, the funds on deposit in the Mezzanine Loan Account on
each Payment Date shall be applied on such Payment Date by Lender, as follows:

first, to the payment to the Lender of (i) the interest then due and payable on
the Note with respect to the related Interest Accrual Period, (ii) the Exit Fee
and the Extension Fee, if any, then due and payable and (iii) the Principal
Indebtedness in an amount equal to any amount to which the Lender is then
entitled pursuant to Section 2.7(a) of this Agreement; and

second, to Lender for any fees incurred by Lender in connection with amendments
or endorsements to Lender’s Eagle 9 insurance policy.

(b) Any payment made by First Mortgage Lender to Lender or to the Mezzanine Loan
Account pursuant to Section 2.12(b) of the First Mortgage Loan Agreement shall
be deemed to be a distribution in such amount by First Mortgage Borrower to
Borrower. Any payment made by First Mortgage Lender to Junior Mezzanine Lender
or to the Junior Mezzanine Loan Account (as defined in the First Mortgage Loan
Agreement) pursuant to Section 2.12(b) of the First Mortgage Loan Agreement
shall be deemed to be a distribution in such amount by First Mortgage Borrower
to Borrower and a distribution in such amount by Borrower to Junior Mezzanine
Borrower.

(c) Permitted Investments. Lender or its designee shall invest and reinvest any
balance in the Mezzanine Loan Account from time to time in Permitted
Investments; provided, however, that

 

26



--------------------------------------------------------------------------------

(i) the maturity of the Permitted Investments on deposit therein shall be no
later than the Business Day immediately preceding the date on which such funds
are required to be withdrawn therefrom pursuant to this Agreement, and

(ii) all such Permitted Investments shall be held in the name of Lender.

Lender shall have no liability for any loss in investments of funds in the
Mezzanine Loan Account that are invested in Permitted Investments. All interest
paid or other earnings on the Permitted Investments of funds deposited into the
Mezzanine Loan Account made hereunder shall be deposited into the Mezzanine Loan
Account. Borrower shall include all earnings on the Mezzanine Loan Account as
income of Borrower for federal and applicable state tax purposes.

(d) Quarterly Statements. No later than thirty (30) days following the end of
each of the months of December, March, June, and September, beginning with the
month ending at June 30, 2006, Borrower shall prepare and deliver to the Lender
a statement (each, a “Quarterly Statement”) in hard copy and on diskette and/or
a copy through electronic mail, in form and substance reasonably satisfactory to
Lender, setting forth with respect to the Mortgaged Property:

(i) a cash flow report (on a cash basis) detailing the Operating Revenues and
the Operating Expenses, in each case on a trailing twelve month basis,

(ii) a rent roll dated as of the last day of such quarter identifying each of
the Leases by the term, renewal options (including rental base), suite number,
rentable square feet, rental and other charges required to be paid, security
deposit paid, real estate taxes paid by tenants, common area charges paid by
tenants, tenant pass-throughs, any rental concessions or special provisions or
inducements, tenant sales (if the tenant is required to report sales to
Borrower), rent delinquencies, rent escalations (which may be contained in a
document separate from the rent roll), amounts taken in settlement of
outstanding arrears, collections of rent for more than one (1) month in advance,
“non-competition” provisions (restricting Borrower or any tenant), any defaults
thereunder and any other information reasonably required by Lender;

(iii) a management report (including leasing updates and leasing prospects and
Renovation progress) and an actual vacancy level for the Mortgaged Property
(expressing the level as a percentage) for the most recent date available,

(iv) year-to-date operating statements and capital expense reports prepared for
each calendar month during each such quarter, each of which shall include an
itemization of actual (not pro forma) operating expenses and capital
expenditures during the applicable period; and

(v) a comparison of the budgeted income and expenses with the actual income and
expenses for such month and year to date, together with a detailed explanation
of any variances between budgeted and actual amounts that are in excess of the
greater of: (1) $10,000, or (2) ten percent (10%) or more for each line item
therein.

 

27



--------------------------------------------------------------------------------

Section 2.13. Extension Option.

(a) Borrower shall have the option (each, an “Extension Option”), to extend the
Maturity Date of the Note from the Original Maturity Date to the Payment Date in
July, 2009 (the “First Extended Maturity Date”), and from the First Extended
Maturity Date to the Payment Date in July, 2010 (the “Final Maturity Date”),
upon satisfaction of each of the following conditions (the “Extension
Conditions”):

(i) Borrower shall have given written notice (each, an “Extension Notice”) to
the Lender not less than sixty (60) days prior to the Original Maturity Date or
the First Extended Maturity Date, as applicable, of its election to exercise the
first or the second Extension Option, as the case may be;

(ii) no Default or Event of Default shall have occurred and be continuing on the
Original Maturity Date or the First Extended Maturity Date, as applicable;

(iii) Borrower shall have paid to Lender on the First Extended Maturity Date a
fee in connection with an extension to the Final Maturity Date equal to the
product of 0.125% and the Principal Indebtedness as of the First Extended
Maturity Date (taking into account any principal payments made on the First
Extended Maturity Date) (such fee, an “Extension Fee”) (i.e., no Extension Fee
shall be due and payable on the Original Maturity Date in connection with an
extension to the First Extended Maturity Date);

(iv) Borrower shall have purchased an interest rate cap for the term of the
extension (or renewed the existing interest rate cap for such period) in each
case from or with a Qualified Interest Rate Cap Provider, with a notional amount
equal to the outstanding Principal Indebtedness and a strike rate equal to 5.50%
and pursuant to documentation acceptable to the Lender and delivered to the
Lender a fully executed Collateral Assignment of Hedge; and

(v) Borrower shall be in compliance with the Loan to Value Test.

(b) In the event Borrower has timely given the Extension Notice for the first or
second Extension Option to the Lender, the Lender shall be required to notify
Borrower by not later than the penultimate Payment Date prior to the Original
Maturity Date or the First Extended Maturity Date, as applicable, of Borrower’s
compliance or non-compliance with the Loan to Value Test. Borrower may make a
voluntary prepayment of the Loan on the Original Maturity Date or the First
Extended Maturity Date, as applicable, in order to be in compliance with the
Loan to Value Test on such date (including from equity capital contributions
from its principals).

If Lender notifies Borrower that the Loan to Value Test has not been satisfied,
and Borrower believes that Lender’s determination of the value of the Property
in connection with such calculation is incorrect, then Borrower may cause
Mortgage Borrower to initiate the appraisal process set forth in the First
Mortgage Loan Agreement. If such appraisal process is initiated, then the
determination of the value of such Property for purposes of the Loan to Value
Test pursuant to such process shall be conclusive and binding on Lender and
Borrower.

(c) Borrower may revoke any Extension Notice by written notice (or telephonic
notice promptly confirmed in writing) to the Lender on or prior to the tenth
(10th) Business Day prior to the Original Maturity Date or the First Extended
Maturity Date, as applicable; provided, however, that Borrower shall pay the
reasonable out-of-pocket costs incurred by the Lender in connection with the
giving of any Extension Notice and its revocation. If the term of the Loan is
extended pursuant to the provisions of this Section 2.13, then all the other
terms and conditions of the Loan Documents shall remain in full force and effect
and unmodified.

 

28



--------------------------------------------------------------------------------

Section 2.14. Security Agreement.

(a) Pledge of Accounts. To secure the full and punctual payment and performance
of all of the Indebtedness, Borrower hereby assigns, conveys, pledges and
transfers to Lender as secured party and grants Lender a first and continuing
security interest in and to, the following property, whether now owned or
existing or hereafter acquired or arising and regardless of where located
(collectively, the “Account Collateral”):

(i) all of Borrower’s right, title and interest in the Mezzanine Loan Account
and all Money and Permitted Investments, if any, from time to time deposited or
held in the Mezzanine Loan Account or purchased with funds or assets on deposit
in the Mezzanine Loan Account;

(ii) all of Borrower’s right, title and interest in interest, dividends, Money,
Instruments and other property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any of the foregoing until
such time as such items are disbursed from the Mezzanine Loan Account; and

(iii) to the extent not covered by clause (i) or (ii) above, all Borrower’s
right, title and interest in Proceeds of any or all of the foregoing until such
time as such items are disbursed from the Mezzanine Loan Account.

(b) Financing Statements; Further Assurances. Borrower hereby authorizes the
filing of any financing statements or continuation statements, and amendments to
financing statements, in any jurisdictions and with any filing offices as the
Lender may determine, in its sole discretion, are necessary or advisable to
perfect the security interest granted to the Lender in connection herewith. Such
financing statements may describe the collateral in the same manner as described
in any security agreement or pledge agreement entered into by the parties in
connection herewith or may contain an indication or description of collateral
that describes such property in any other manner as the Lender may determine, in
its sole discretion, is necessary, advisable or prudent to ensure the perfection
of the security interest in the collateral granted to the Lender in connection
herewith, including, without limitation, describing such property as “all
assets” or “all personal property” whether now owned or hereafter acquired. From
time to time, at the expense of Borrower, Borrower shall promptly execute and
deliver all further instruments, and take all further action, that Lender may
reasonably request, in order to continue the perfection and protection of the
pledge and security interest granted or purported to be granted hereby.

(c) Transfers and Other Liens. Borrower shall not sell or otherwise dispose of
any of the Account Collateral other than pursuant to the terms hereof, or create
or permit to exist any Lien upon or with respect to all or any of the Account
Collateral, except for the Lien granted to Lender under this Agreement.

 

29



--------------------------------------------------------------------------------

(d) No Waiver. Every right and remedy granted to Lender under this Agreement or
by law may be exercised by Lender at any time and from time to time, and as
often as Lender may deem it expedient. Any and all of Lender’s rights with
respect to the pledge of and security interest in the Account Collateral granted
hereunder shall continue unimpaired, and to the extent permitted by law,
Borrower shall be and remain obligated in accordance with the terms hereof,
notwithstanding (i) any proceeding of Borrower under the United States
Bankruptcy Code or any bankruptcy, insolvency or reorganization laws or statutes
of any state, (ii) the release or substitution of Account Collateral at any
time, or of any rights or interests therein or (iii) any delay, extension of
time, renewal, compromise or other indulgence granted by Lender in the event of
any Default with respect to the Account Collateral or otherwise hereunder. No
delay or extension of time by Lender in exercising any power of sale, option or
other right or remedy hereunder, and no notice or demand which may be given to
or made upon Borrower by Lender, shall constitute a waiver thereof, or limit,
impair or prejudice Lender’s right, without notice or demand, to take any action
against Borrower or to exercise any other power of sale, option or any other
right or remedy.

(e) Lender Appointed Attorney-In-Fact. Borrower hereby irrevocably constitutes
and appoints Lender as Borrower’s true and lawful attorney-in-fact, with full
power of substitution, at any time after the occurrence and during the
continuation of an Event of Default, to execute, acknowledge and deliver any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Borrower with respect to the Account Collateral, and do in the
name, place and stead of Borrower, all such acts, things and deeds for and on
behalf of and in the name of Borrower with respect to the Account Collateral,
which Borrower could or might do or which Lender may deem necessary or desirable
to more fully vest in Lender the rights and remedies provided for herein with
respect to the Account Collateral and to accomplish the purposes of this
Agreement. The foregoing powers of attorney are irrevocable and coupled with an
interest and shall terminate upon repayment of the Indebtedness in full.

(f) Continuing Security Interest; Termination. This Section 2.14 shall create a
continuing pledge of and security interest in the Account Collateral and shall
remain in full force and effect until payment in full by Borrower of the
Indebtedness. Upon payment in full by Borrower of the Indebtedness, Borrower
shall be entitled to the return, upon its request and at its expense, of such of
the Account Collateral as shall not have been sold or otherwise applied pursuant
to the terms hereof.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1. Conditions Precedent to Effectiveness. This Agreement shall become
effective on the date that all of the following conditions shall have been
satisfied (or waived in accordance with Section 8.4) (the “Closing Date”):

(a) Loan Documents; First Mortgage Loan Documents; UCC Insurance Policy;
Interest Rate Cap. Each of Borrower, Manager and Guarantor, shall have executed
and delivered the respective Loan Documents to which it is a party to Lender.
Lender shall have received the fully executed First Mortgage Loan Documents in
form and substance satisfactory to Lender. Lender shall have received from a
title insurance company acceptable to the Lender

 

30



--------------------------------------------------------------------------------

the UCC insurance policy with respect to the creation, attachment and perfection
of the security interests pledged to the Lender under and pursuant to the Pledge
Agreement and evidence that such UCC insurance policy has been paid for in full.
Borrower shall have delivered to Lender the interest rate cap in a form
acceptable to Lender from a Qualified Interest Rate Cap Provider with a notional
amount equal to the Loan Amount and a strike rate equal to 5.50% and the fully
executed Collateral Assignment of Hedge.

(b) Opinions of Counsel. Lender shall have received from counsel to Borrower,
Guarantor and Manager legal opinions with respect to corporate and security
interest matters and with respect to substantive non-consolidation of Junior
Mezzanine Borrower, Manager and TPG/CALSTRS on the one hand, and Borrower on the
other, in the event of the bankruptcy of Junior Mezzanine Borrower, Manager or
TPG/CALSTRS. Such legal opinions shall be addressed to Lender and its successors
and assigns, dated the Closing Date, and in form and substance satisfactory to
Lender and its counsel.

(c) Formation Documents. Lender shall have received with respect to each of
Borrower, Guarantor and Manager its certificate of limited partnership or
formation or certificate of incorporation, as applicable, as amended, modified
or supplemented to the Closing Date, as filed with the Secretary of State in the
jurisdiction of organization and in effect on the Closing Date and certified to
be true, correct and complete by the appropriate Secretary of State as of a date
not more than ten (10) days prior to the Closing Date, together with a good
standing certificate from such Secretary of State and a good standing
certificate from the Secretaries of State (or the equivalent thereof) of each
other State in which such party is required to be qualified to transact
business.

(d) Certified Organizational Agreements and Resolutions, Etc. Lender shall have
received a certificate of Borrower, the Guarantor, and Manager dated the Closing
Date, certifying (i) the names and true signatures of its incumbent officers
authorized to sign the Loan Documents to which Borrower, the Guarantor, and
Manager is a party, (ii) the Organizational Agreements of Borrower as in effect
on the Closing Date, (iii) the resolutions of Borrower and the Guarantor,
approving and authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, and (iv) that there have been no changes in
the Organizational Agreements since the date of execution thereof.

(e) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing.

(f) No Injunction. No law or regulation shall have been adopted, no order,
judgment or decree of any Governmental Authority shall have been issued, and no
litigation shall be pending or threatened, which in the good faith judgment of
Lender would enjoin, prohibit or restrain, or impose or result in the imposition
of any material adverse condition upon, the making or repayment of the Loan or
the consummation of the Transaction.

(g) Representations and Warranties. The representations and warranties herein
and in the other Loan Documents shall be true and correct.

 

31



--------------------------------------------------------------------------------

(h) Mortgaged Property Deliveries. Lender shall have received the Survey, the
Appraisal, the Engineering Report, the Environmental Report, the Seismic Study
and the asbestos “operations and maintenance” plan with respect to the Mortgaged
Property, each of which shall be in form and substance satisfactory to Lender.

(i) Financial Information; Operating Budget; Personal Financial Statement.
Lender shall have received the financial statements of Guarantor, each of which
shall be acceptable to the Lender, and acceptable financial information relating
to the Mortgaged Property. Such information shall include the following, to the
extent reasonably available:

(i) operating statements for the current year (including actual to date
information, an annual budget and trailing twelve month data in hard copy and on
diskette) and for not less than the three preceding years (including tenant
improvements costs, leasing commissions, capital reserves, major repairs,
replacement items and occupancy rates in hard copy and on diskette);

(ii) copies of Leases with respect to the tenants of the Mortgaged Property, a
copy of the standard lease form, if any, and tenant lease abstracts, if
available;

(iii) current property rent roll data on a tenant by tenant basis in hard copy
(including name, square footage, lease term, expiration date, renewal options,
base rent per square foot, sales volume psf (if applicable), percentage rent
terms (if applicable), additional rent clauses (including stops, offsets, and
other special provisions), escalation clauses for increase in operating expense,
maintenance, insurance, real estate taxes and utilities, assignment, sublet and
cancellation provisions and purchase options);

(iv) current real estate tax bills and historical real estate tax bills of
record for the Mortgaged Property for not less than the three preceding years;

(v) insurance certificates indicating the type and amount of coverage; and

(vi) the most recent annual financial statements and unaudited quarterly
financial statements.

The annual financial statements relating to the Mortgaged Property shall be
either (x) audited by a “Big Four” accounting firm or another firm of certified
public accountants reasonably acceptable to Lender (including RBZ, LLP) or
(y) done in accordance with agreed upon procedures reasonably acceptable to
Lender to be performed by a “Big Four” accounting firm or another firm of
certified public accountants reasonably acceptable to Lender (including RBZ,
LLP) to create similar information.

(j) Capital Budget; Leasing Budget; Pro Forma Financial Statements; Operating
Budget. Lender shall have received the Capital Budget and the Leasing Budget
which shall have been approved by Junior Mezzanine Lender. Lender shall have
received (i) the initial pro forma financial statement for the Mortgaged
Property for the following twelve months, (ii) a financial statement that
forecasts projected revenues and operating expenses for not less than three
years, and (iii) the Operating Budget for the current Fiscal Year which
Operating Budget shall be acceptable to the Lender.

 

32



--------------------------------------------------------------------------------

(k) Site Inspection. Lender shall have performed, or caused to be performed on
its behalf, an on-site due diligence review of the Mortgaged Property which
inspection is satisfactory to Lender in its sole discretion.

(l) Financing Statements. Borrower shall have approved for filing all financing
statements required by Lender pursuant hereto and such financing statements
shall have been filed of record in the appropriate filing offices in each of the
appropriate jurisdictions or irrevocably delivered to a title agent for such
recordation.

(m) Title Insurance Policy. Lender shall have received an unconditional
commitment (in form and substance reasonably satisfactory to Lender) to issue
the Title Insurance Policy covering the Mortgaged Property.

(n) Lien Search Reports. Lender shall have received satisfactory reports of UCC
(collectively, the “UCC Searches”), tax lien, judgment and litigation searches
and title updates conducted by search firms and/or title companies acceptable to
Lender with respect to the Collateral, Borrower, the Mortgaged Property and the
Guarantor, such searches to be conducted in each of the locations as Lender
shall reasonably require.

(o) Consents, Licenses, Approvals, etc. Lender shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.

(p) Additional Real Estate Matters. Lender shall have received such other real
estate related certificates and documentation relating to the Mortgaged Property
as may have been requested by Lender, to the extent reasonably available:

(i) certificates of occupancy (or building permit) and utility company approval
letters issued by the appropriate Governmental Authority of the jurisdiction in
which the Mortgaged Property is located reflecting, and consistent with, the use
of the Mortgaged Property;

(ii) letters from the appropriate local Governmental Authority of the
jurisdiction in which the Mortgaged Property is located, certifying that the
Mortgaged Property is in compliance with all applicable zoning laws, rules and
regulations, or a zoning endorsement to the applicable Title Insurance Policy
with respect to the Mortgaged Property or an opinion of zoning counsel to such
effect or a report from The Planning and Zoning Resources Corporation to such
effect;

(iii) abstracts of all Leases in effect at the Mortgaged Property and copies of
such of the Leases as Lender may request; and

 

33



--------------------------------------------------------------------------------

(iv) estoppel certificates in form and substance acceptable to Lender in respect
of all major tenants, representing no less than 75% of all currently leased
space at the Mortgaged Property.

(q) Additional Matters. Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender. All corporate and other organizational
proceedings, all other documents (including, without limitation, all documents
referred to herein and not appearing as exhibits hereto) and all legal matters
in connection with the Loan shall be reasonably satisfactory in form and
substance to Lender.

(r) Transaction Costs. Borrower shall have paid all Transaction Costs for which
bills have been submitted in accordance with the provisions of Section 8.23.

(s) Insurance. Lender shall have received certificates of insurance
demonstrating insurance coverage in respect of the Mortgaged Property of types,
in amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement. Such certificates shall indicate
that Lender is a named additional insured and shall contain a loss payee
endorsement in favor of Lender with respect to the property policies required to
be maintained under this Agreement.

(t) Material Adverse Effect. The Lender has determined that no event or
condition has occurred that is reasonably likely to result in (x) a Material
Adverse Effect or (y) a material adverse change in the principals of Borrower or
market conditions generally.

(u) Closing Statement. Lender and Borrower shall have agreed upon a detailed
closing statement from Borrower in a form reasonably acceptable to Lender, which
includes a complete description of Borrower’s sources and uses of funds on the
Closing Date.

(v) Loan to Value Test. Lender shall have determined that the Loan to Value Test
is satisfied.

Section 3.2. Form of Loan Documents and Related Matters. All of the Loan
Documents, whether or not referred to in this Article III, unless otherwise
specified, shall be delivered to Lender, and shall be satisfactory in form and
substance to Lender in its sole discretion (unless the form thereof is
prescribed herein). The execution and delivery by Borrower of this Agreement
shall constitute a representation and warranty by Borrower to Lender that all of
the conditions required to be satisfied under Section 3.1 in connection with the
making of the Loan have been satisfied or waived in accordance with Section 8.4.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties as to Borrower. Borrower represents
and warrants that, as of the Closing Date:

(a) Organization. Borrower (i) is a duly organized and validly existing limited
liability company in good standing under the laws of the State of Delaware,
(ii) has the requisite power and authority to own its properties (including,
without limitation, the Collateral) and to carry on its business as now being
conducted and is qualified to do business in the jurisdiction in which the
Mortgaged Property is located, and (iii) has the requisite power to execute and
deliver, and perform its obligations under, this Agreement, the Note and all of
the other Loan Documents to which it is a party.

 

34



--------------------------------------------------------------------------------

(b) Authorization; No Conflict; Consents and Approvals. The execution and
delivery by Borrower of this Agreement, the Note and each of the other Loan
Documents, Borrower’s performance of its obligations hereunder and thereunder
and the creation of the security interests and Liens provided for in this
Agreement and the other Loan Documents to which it is a party (i) have been duly
authorized by all requisite limited liability company action on the part of
Borrower, (ii) will not violate any provision of any Legal Requirements, any
order of any court or other Governmental Authority, the Organizational
Agreements or any indenture or material agreement or other instrument to which
Borrower is a party or by which Borrower is bound, and (iii) will not be in
conflict with, result in a breach of, or constitute (with due notice or lapse of
time or both) a default under, or result in the creation or imposition of any
Lien of any nature whatsoever upon any of the property or assets of Borrower
pursuant to, any such indenture or material agreement or instrument. Other than
those obtained or filed on or prior to the Closing Date, Borrower is not
required to obtain any consent, approval or authorization from, or to file any
declaration or statement with, any Governmental Authority or other agency in
connection with or as a condition to the execution, delivery or performance of
this Agreement, the Note or the other Loan Documents executed and delivered by
Borrower.

(c) Enforceability. This Agreement, the Note and each other Loan Document
executed by Borrower or any other party in connection with the Loan, is the
legal, valid and binding obligation of Borrower, enforceable against such Person
in accordance with its terms, subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. This
Agreement, the Note and such other Loan Documents are not subject to any right
of rescission, set-off, counterclaim or defense by Borrower (including the
defense of usury), and Borrower has not asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.

(d) Litigation. There are no actions, suits, investigations or proceedings at
law or in equity by or before any Governmental Authority or other agency now
pending and served or, to the best knowledge of Borrower, threatened against
Borrower, First Mortgage Borrower, the Mortgaged Property or any Collateral,
which actions, suits or proceedings, if determined against Borrower or such
Collateral, are reasonably likely to result in a Material Adverse Effect.

(e) Agreements. Each of Borrower and First Mortgage Borrower is not in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower, First Mortgage Borrower, the Mortgaged Property or
any Collateral is bound which is reasonably likely to have a Material Adverse
Effect. Each of Borrower and First Mortgage Borrower is not a party to any
agreement or instrument or subject to any restriction by which it or its assets
are bound which is reasonably likely to have a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

(f) No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property. To the best
knowledge of Borrower, no Person is contemplating the filing of any such
petition against it.

(g) Solvency. Giving effect to the transactions contemplated hereby, the fair
saleable value of Borrower’s and First Mortgage Borrower’s assets exceeds and
will, immediately following the making of the Loan, exceed Borrower’s and First
Mortgage Borrower’s total liabilities (including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities). The fair
saleable value of Borrower’s and First Mortgage Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s and
First Mortgage Borrower’s probable liabilities (including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured). Each of Borrower’s and First Mortgage Borrower’s assets do not and,
immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrower and First Mortgage Borrower does not intend to, and does not
believe that it will, incur debts and liabilities (including, without
limitation, contingent liabilities and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of obligations of Borrower and First Mortgage
Borrower).

(h) Other Debt. Except as disclosed in writing to Lender, Borrower has not
borrowed or received other debt financing whether unsecured or secured by the
Mortgaged Property or any part thereof.

(i) Full and Accurate Disclosure. No statement of fact made by or on behalf of
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. To the
best knowledge of Borrower, there is no fact which has not been disclosed to
Lender which is likely to result in a Material Adverse Effect. All of the
representations and warranties made by or on behalf of Borrower or First
Mortgage Borrower in this Agreement and the other Loan Documents or any document
or instrument delivered to the Lender pursuant to or in connection with any of
such Loan Documents are true and correct in all material respects as of the date
hereof, and, neither Borrower nor First Mortgage Borrower has failed to disclose
such information as is necessary to make such representations and warranties not
misleading in any material respect, including without limitation, the terms and
conditions of the purchase and sale agreement pursuant to which First Mortgage
Borrower acquired the Mortgaged Property.

(j) Financial Information. All financial data concerning Borrower and the
Mortgaged Property that has been delivered by or on behalf of Borrower to Lender
is true, complete and correct in all material respects and has been prepared in
accordance with GAAP. Since the delivery of such data, except as otherwise
disclosed in writing to Lender, there has been no change in the financial
position of Borrower or the Mortgaged Property, or in the results of operations
of Borrower, which change results or is reasonably likely to result in a
Material Adverse Effect. Each of Borrower and First Mortgage Borrower has not
incurred any obligation or liability, contingent or otherwise, not reflected in
such financial data which is likely to have a Material Adverse Effect upon its
business operations or the Mortgaged Property.

 

36



--------------------------------------------------------------------------------

(k) Investment Company Act; Public Utility Holding Company Act. Each of Borrower
and First Mortgage Borrower is not (i) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended, (ii) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended, or (iii) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money in accordance with this Agreement.

(l) Compliance. Each of Borrower and First Mortgage Borrower is in compliance
with all applicable Legal Requirements, except for noncompliance which is not
reasonably likely to have a Material Adverse Effect. Each of Borrower and First
Mortgage Borrower is not in default or violation of any order, writ, injunction,
decree or demand of any Governmental Authority, except for defaults or
violations which are not reasonably likely to have a Material Adverse Effect.

(m) Use of Proceeds; Margin Regulations. Borrower will use the proceeds of the
Loan for the purposes described in Section 2.2. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements.

(n) Single-Purpose Entity.

(i) Borrower at all times since its formation has been a duly formed and
existing limited liability company and a Single-Purpose Entity.

(ii) Borrower at all times since its formation has complied with the provisions
of its Organizational Agreements and the laws of the State of its organization
or formation relating to limited liability companies.

(iii) All customary formalities regarding the limited liability company
existence of Borrower have been observed at all times since the Organizational
Agreements were executed and delivered.

(iv) Borrower has at all times since it began maintaining such items accurately
maintained its financial statements, accounting records and other limited
liability company documents separate from those of its members, Affiliates of
its members, and any other Person. Borrower has not at any time since its
formation commingled its assets with those of its members, any Affiliates of its
members, or any other Person. Borrower has at all times since establishing its
own bank accounts accurately maintained its own bank accounts and separate books
of account.

 

37



--------------------------------------------------------------------------------

(v) Borrower has at all times since receiving funds paid its own liabilities
from its own separate assets.

(vi) Borrower has at all times since its formation identified itself in all
dealings with the public, under Borrower’s own name and as a separate and
distinct entity. Borrower has not at any time since its formation identified
itself as being a division or a part of any other entity. Borrower has not at
any time since its formation identified its members or any Affiliates of its
members as being a division or part of Borrower.

(vii) Borrower is as of the date hereof adequately capitalized in light of the
nature of its business.

(viii) Borrower has not at any time since its formation assumed or guaranteed
the liabilities of its members (or any predecessor entity), any Affiliates of
its members, or any other Persons, except for liabilities relating to the
Collateral and except as permitted by or pursuant to this Agreement. Borrower
has not at any time since its formation acquired obligations or securities of
its members (or any predecessor entity), or any Affiliates of its members or any
other Person (other than First Mortgage Borrower). Borrower has not at any time
since its formation made loans to its members (or any predecessor entity), or
any Affiliates of its members or any other Person.

(ix) Borrower has not at any time since its formation entered into and was not a
party to any transaction with its members (or any predecessor entity) or any
Affiliates of its members, except for in the ordinary course of business of
Borrower on terms which are no less favorable to Borrower than would be obtained
in a comparable arm’s length transaction with an unrelated third party.

(o) No Defaults. No Default or Event of Default exists under or with respect to
any Loan Document.

(p) Title; Liens. Borrower is the sole owner and holder of the Collateral (as
such term is defined in the Pledge Agreement) and has good and marketable title
thereto, free of all Liens (other than the Liens in favor of Lender). Each
Pledge Agreement establishes and creates a valid, subsisting and enforceable
Lien on and a security interest, or claim to, the rights and property described
therein. All property covered by any Pledge Agreement is subject to a UCC
financing statement filed and/or recorded, as appropriate (or irrevocably
delivered to an agent for such recordation or filing) in all places necessary to
perfect a valid first priority Lien with respect to the rights and property that
are the subject of such Pledge Agreement to the extent governed by the UCC.

(q) Plans and Welfare Plans. The assets of Borrower are not treated as “plan
assets” under regulations currently promulgated under ERISA. Each Plan, and, to
the best knowledge of Borrower, each Multiemployer Plan, is in compliance in all
material respects with, and has been administered in all material respects in
compliance with, its terms and the applicable provisions of ERISA, the Code and
any other federal or state law, and no event or condition has occurred and is
continuing as to which Borrower would be under an obligation to furnish a report
to Lender under Section 5.1(m)(i) . Other than an application for a favorable

 

38



--------------------------------------------------------------------------------

determination letter with respect to a Plan, there are no pending issues or
claims before the Internal Revenue Service, the United States Department of
Labor or any court of competent jurisdiction related to any Plan or Welfare
Plan. No event has occurred, and there exists no condition or set of
circumstances, in connection with any Plan or Welfare Plan under which Borrower
or, to the best knowledge of Borrower, any ERISA Affiliate, directly or
indirectly (through an indemnification agreement or otherwise), is reasonably
likely to be subject to any material risk of liability under Section 409 or
502(i) of ERISA or Section 4975 of the Code. No Welfare Plan provides or will
provide benefits, including, without limitation, death or medical benefits
(whether or not insured) with respect to any current or former employee of
Borrower, or, to the best knowledge of Borrower, any ERISA Affiliate beyond his
or her retirement or other termination of service other than (i) coverage
mandated by applicable law, (ii) death or disability benefits that have been
fully provided for by fully paid up insurance or (iii) severance benefits.

(r) Additional Borrower UCC Information. Borrower’s organizational
identification number is 3789290 and the full legal name of Borrower is as set
forth on the signature pages hereof and Borrower has not done in the last five
(5) years, and does not do, business under any other name (including any
trade-name or fictitious business name).

(s) Tax Filings. Each of Borrower and First Mortgage Borrower has filed all
federal, state and local tax returns required to be filed and have paid or made
adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by such Person. Each of Borrower and First
Mortgage Borrower believes that its tax returns properly reflect the income and
taxes of such Person, for the periods covered thereby.

(t) Environmental Compliance. Neither Borrower nor the Mortgaged Property is
subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any governmental agency or the
recording or delivery to other Persons of an environmental disclosure document
or statement, in each case by virtue of the transactions set forth herein and
contemplated hereby, or as a condition to the recording of the Loan Documents or
to the effectiveness of any other transactions contemplated hereby.

(u) Pre-Closing Date Activities. Borrower has not conducted any business or
other activity on or prior to the Closing Date, other than in connection with
the acquisition of the membership interest in the limited liability company that
owns the Mortgaged Property.

(v) Ownership. Borrower is the sole member of First Mortgage Borrower, and no
other Person owns any legal, equitable or beneficial interest in First Mortgage
Borrower. Junior Mezzanine Borrower is the sole member of Borrower and no other
Person owns any legal, equitable or beneficial interest in Borrower.

(w) First Mortgage Loan Documents. Borrower hereby restates and reaffirms each
of the representations and warranties made by First Mortgage Borrower set forth
in the First Mortgage Loan Documents as if the same were more fully set forth
herein and were made to the Lender.

 

39



--------------------------------------------------------------------------------

(x) Leases. The Mortgaged Property is not subject to any Leases other than the
Leases described in the rent roll delivered to Lender in connection with the
making of the Loan. No person has any possessory interest in the Mortgaged
Property or right to occupy the same except under and pursuant to the provisions
of the Leases. The current Leases are in full force and effect and there are no
defaults thereunder by either party and no conditions which with the passage of
time and/or notice would constitute defaults thereunder, except for such
defaults as are not reasonably likely to result in a Material Adverse Effect.

(y) No Bankruptcies or Criminal Proceedings Involving Borrower or Related
Parties. No bankruptcy, insolvency, reorganization or comparable proceedings
have ever been instituted by or against Borrower, any Affiliate of Borrower,
Guarantor or any individual or entity owning, with his, her or its family
members, 20% or more of the direct, or indirect beneficial ownership interests
in Borrower (each such Guarantor, individual, or entity being herein referred to
as a “Principal”), and no such proceeding is now pending or contemplated. None
of Borrower, any Principal, or to Borrower’s knowledge, any other individual or
entity directly or indirectly owning or controlling, or the family members of
which own or control, any direct or indirect beneficial ownership interest in
Borrower or in the Manager or asset manager for the Mortgaged Property, have
been charged, indicted or convicted, or are currently under the threat of
charge, indictment or conviction, for any felony or crime punishable by
imprisonment.

(z) No Prohibited Persons. Neither Borrower, nor Guarantor nor any of their
respective officers, directors, shareholders, partners, members or Affiliates,
if applicable (including, without limitation, the indirect holders of equity
interests in Borrower) is or will be an entity or person: (i) that is listed in
the Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through
(iv) above are herein referred to as a “Prohibited Person”).

Section 4.2. Survival of Representations. Borrower agrees that (i) all of the
representations and warranties of Borrower set forth in Section 4.1 and in the
other Loan Documents delivered on the Closing Date are made as of the Closing
Date, and (ii) all representations and warranties made by Borrower shall survive
the delivery of the Note and making of the Loan and continue for so long as any
amount remains owing to Lender under this Agreement, the Note or any of the
other Loan Documents. All representations, warranties, covenants and agreements
made in this Agreement or in the other Loan Documents shall be deemed to have
been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.

 

40



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Section 5.1. Affirmative Covenants. Borrower covenants and agrees that, from the
date hereof and until payment in full of the Indebtedness:

(a) Existence; Compliance with Legal Requirements. Borrower shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its and First Mortgage Borrower’s existence, rights, licenses, Permits
and franchises necessary for the conduct of their respective businesses and
comply with all Legal Requirements applicable to it. Borrower shall and shall
cause First Mortgage Borrower to at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its and First
Mortgage Borrower’s property necessary for the continued conduct of its and
First Mortgage Borrower’s business. Borrower covenants and agrees to give the
Lender prompt notice of any non-compliance with such Legal Requirements and of
any notice of non-compliance therewith which it or First Mortgage Borrower
receives or any threatened or pending proceedings in respect thereto or with
respect to the Mortgaged Property (including, without limitation, changes in
zoning) of which First Mortgage Borrower or Borrower receives notice. If at any
time while the Loan is outstanding, any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that Borrower may fulfill any of its
obligations hereunder, Borrower will immediately take or cause to be taken all
steps necessary to obtain such authorization, consent, approval, permit or
license and furnish the Lender with evidence thereof. Notwithstanding the
foregoing, Borrower shall have the right to contest the applicability of any
Legal Requirement subject to the terms and conditions of the First Mortgage Loan
Documents so long as First Mortgage Borrower is in good faith, and by proper
legal proceedings, diligently contesting the application thereof, provided no
Event of Default shall exist and be continuing hereunder, and Borrower provides
evidence to the Lender that First Mortgage Borrower is otherwise fully complying
with each of the conditions set forth in the First Mortgage Loan Documents
applicable to such contest. Borrower shall promptly notify the Lender of the
commencement of any contest or similar proceeding hereunder. Notwithstanding the
foregoing, Borrower shall cause First Mortgage Borrower promptly to comply with
any contested Legal Requirement, and compliance therewith shall not be deferred,
if First Mortgage Borrower or the First Mortgage Lender may be subject to civil
or criminal charges or damages a result thereof. If such action or proceeding is
terminated or discontinued adversely to First Mortgage Borrower, then, Borrower
shall, upon written demand, deliver to the Lender reasonable evidence of
compliance by First Mortgage Borrower with such contested Legal Requirement.

(b) Taxes.

(i) Borrower shall file or cause to be filed all federal, state and local tax
returns required to be filed and shall pay or make adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by it and First Mortgage Borrower with respect to the Collateral.

 

41



--------------------------------------------------------------------------------

(ii) Borrower shall cause First Mortgage Borrower to pay all Impositions, to pay
all claims for labor, material or supplies that if unpaid or unbonded might by
law become a lien or charge upon any of its property (including the Mortgaged
Property), and to keep the Mortgaged Property free from all Liens (other than
the lien of the First Mortgage Loan Documents and the permitted encumbrances
thereunder), and shall in any event cause the prompt, full and unconditional
discharge of all Liens imposed upon the Mortgaged Property or any portion
thereof within thirty (30) Business Days after receiving written notice (whether
from First Mortgage Lender, the Lender or any other Person) of the filing
thereof; subject in each case to First Mortgage Borrower’s right to contest the
same as permitted in but subject to the conditions set forth in the Mortgage
Loan Documents so long as no Event of Default has occurred. In the event that
First Mortgage Borrower elects to commence any contest or similar proceeding
with respect to any such Impositions, Liens or other claims described herein,
Borrower shall provide prompt written notice thereof to the Lender together with
such evidence as the Lender may reasonably require showing First Mortgage
Borrower’s satisfaction of the requirements set forth in the First Mortgage Loan
Documents to First Mortgage Borrower conducting such contest. Notwithstanding
the foregoing, Borrower shall cause First Mortgage Borrower promptly to pay any
contested Imposition, Lien or claim and the payment thereof shall not be
deferred, if First Mortgage Lender or First Mortgage Borrower may be subject to
civil or criminal damages as a result thereof. If such action or proceeding is
terminated or discontinued adversely to First Mortgage Borrower, then First
Mortgage Borrower shall deliver to the Lender reasonable evidence of payment of
such contested Imposition or Lien.

(c) Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings or investigations pending or threatened
(in writing) against Borrower, First Mortgage Borrower or the Mortgaged
Property.

(d) General Indemnity.

(i) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Lender and its parents, subsidiaries, Affiliates,
shareholders, directors, officers, employees, representatives, agents,
successors, assigns and attorneys (collectively, the “Indemnified Parties”) for,
from and against any and all claims, suits, liabilities (including, without
limitation, strict liabilities), administrative and judicial actions and
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, and litigation costs, of whatever kind or nature and whether
or not incurred in connection with any judicial or administrative proceedings
(including, but not limited to, reasonable attorneys’ fees and other reasonable
costs of defense) (the “Losses”) imposed upon or incurred by or asserted against
any Indemnified Parties (except to the extent same are directly and solely
caused by the fraud, bad faith, gross negligence or willful misconduct of any
Indemnified Party), and directly or indirectly arising out of or in any way
relating to any one or more of the following:

(A) ownership of the Note, any of the other Loan Documents, or any interest
therein;

(B) any amendment to, or restructuring of, the Indebtedness, and the Note, or
any of the other Loan Documents;

 

42



--------------------------------------------------------------------------------

(C) any and all lawful action that may be taken by Lender in connection with the
enforcement of the provisions of this Agreement, the Note or any of the other
Loan Documents, whether or not suit is filed in connection with same, or in
connection with Borrower or any Affiliate of Borrower becoming a party to a
voluntary or involuntary federal or state bankruptcy, insolvency or similar
proceeding;

(D) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Mortgaged Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways;

(E) any use, nonuse or condition in, on or about the Mortgaged Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways;

(F) any failure on the part of Borrower to perform or be in compliance with any
of the terms of this Agreement or any of the other Loan Documents;

(G) performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof;

(H) the failure of Borrower to file timely with the Internal Revenue Service an
accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with this Agreement;

(I) any failure of the Mortgaged Property to be in compliance with any Legal
Requirement;

(J) the enforcement by any Indemnified Party of the provisions of this
Section 5.1(d);

(K) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease; or

(L) any untrue statement or alleged untrue statement of any material fact
contained in any information concerning Borrower, the Mortgaged Property or the
Loan or the omission or alleged omission to state therein a material fact
required to be stated in such information or necessary in order to make the
statements in such information in light of the circumstances under which they
were made not misleading.

Any amounts payable to an Indemnified Party by reason of the application of this
Section 5.1(d)(i) shall become due and payable ten (10) days after written
demand and shall bear interest at the Default Rate from the tenth (10th) day
after demand until paid.

(ii) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any of the Indemnified
Parties and directly or indirectly arising out of or in any way relating to any
tax on the making and/or recording of this Agreement, the Note or any of the
other Loan Documents.

 

43



--------------------------------------------------------------------------------

(iii) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that the Indemnified Parties may
incur, directly or indirectly, as a result of a default under Borrower’s
covenants with respect to ERISA and employee benefits plans contained herein.

(iv) Promptly after receipt by an Indemnified Party under this Section 5.1(d) of
notice of the making of any claim or the commencement of any action, such
Indemnified Party shall, if a claim in respect thereof is to be made by such
Indemnified Party against Borrower under this Section 5.1(d), notify Borrower in
writing, but the omission so to notify Borrower will not relieve Borrower from
any liability which it may have to any Indemnified Party under this
Section 5.1(d) or otherwise unless and to the extent that Borrower did not
otherwise possess knowledge of such claim or action and such failure resulted in
the forfeiture by Borrower of substantial rights and defenses. In case any such
claim is made or action is brought against any Indemnified Party and such
Indemnified Party seeks or intends to seek indemnity from Borrower, Borrower
will be entitled to participate in, and, to the extent that it may wish, to
assume the defense thereof with counsel reasonably satisfactory to the Lender;
and, upon receipt of notice from Borrower to such Indemnified Party of its
election so to assume the defense of such claim or action and only upon approval
by the Indemnified Party of such counsel (such approval not to be unreasonably
withheld or delayed), Borrower will not be liable to such Indemnified Party
under this Section 5.1(d) for any legal or other expenses subsequently incurred
by such Indemnified Party in connection with the defense thereof.
Notwithstanding the preceding sentence, each Indemnified Party will be entitled
to employ counsel separate from such counsel for Borrower and from any other
party in such action if such Indemnified Party reasonably determines that a
conflict of interest exists which makes representation by counsel chosen by
Borrower not advisable. In such event, Borrower shall pay the reasonable fees
and disbursements of such separate counsel, subject to reimbursement of such
costs if the Indemnified Party requiring such separate counsel is found by a
court of competent jurisdiction not to be entitled to the indemnity protection
of this Section 5.1(d). Borrower shall not, without the prior written consent of
an Indemnified Party, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not such Indemnified Party is an actual or potential party to such claim or
action) unless such settlement, compromise or consent includes an unconditional
release of each Indemnified Party from all liability arising out of such claim,
action, suit or proceeding. Each Indemnified Party shall not enter into a
settlement of or consent to the entry of any judgment with respect to any
action, claim, suit or proceeding as to which an Indemnified Party would be
entitled to indemnification hereunder without the prior written consent of
Borrower.

The provisions of and undertakings and indemnification set forth in this
Section 5.1(d) shall survive the satisfaction and payment of the Indebtedness
and termination of this Agreement.

 

44



--------------------------------------------------------------------------------

(e) Access to Mortgaged Property. Borrower shall permit agents, representatives
and employees of Lender to inspect the Mortgaged Property or any part thereof at
such reasonable times as may be requested by Lender upon reasonable advance
written notice, subject, however, to the rights of the tenants of the Mortgaged
Property.

(f) Notice of Default. Borrower shall promptly advise Lender in writing of any
change in Borrower’s or First Mortgage Borrower’s condition, financial or
otherwise, which is reasonably likely to have a Material Adverse Effect, or of
the occurrence of any Default or Event of Default or any “Event of Default” as
such term is defined in the First Mortgage Loan Documents. Borrower will,
promptly upon becoming aware thereof, notify the Lender in writing of the
occurrence of any material default under any Lease, the intention of any tenant
under a Lease to withhold any fixed or base rent or the actual withholding
thereof, or any bankruptcy, insolvency or cessation of operations by any tenant
under a Lease.

(g) Cooperate in Legal Proceedings. Except with respect to any claim by
Borrower, First Mortgage Borrower, Guarantor or any of their Affiliates against
the Lender, Borrower shall reasonably cooperate with Lender with respect to any
proceedings before any Governmental Authority which that are reasonably likely
to in any way materially affect the rights of Lender hereunder or any rights
obtained by Lender under any of the Loan Documents and, in connection therewith,
shall not prohibit Lender, at its election, from participating in any such
proceedings.

(h) Perform Loan Documents. Borrower shall observe, perform and satisfy all the
terms, provisions, covenants and conditions required to be observed, performed
or satisfied by it, and shall pay when due all costs, fees and expenses required
to be paid by it, under the Loan Documents and shall cause First Mortgage
Borrower to observe, perform and satisfy all the terms, provisions, covenants
and conditions required to be observed, performed or satisfied by it and to pay
when due all costs, fees and expenses required to be paid by it, under the First
Mortgage Loan Documents.

(i) Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(i) upon Lender’s reasonable request therefor given from time to time, pay for
(a) reports of UCC, tax lien, judgment and litigation searches with respect to
Borrower, and (b) searches of title to the Mortgaged Property, each such search
to be conducted by search firms designated by Lender in each of the locations
designated by Lender;

(ii) furnish to Lender all instruments, documents, certificates, title and other
insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished pursuant to the
terms of the Loan Documents or reasonably necessary to evidence, preserve and/or
protect the Collateral at any time securing or intended to secure the Note;

(iii) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary, to evidence,
preserve and/or protect the Collateral at any time securing or intended to
secure the Note, as Lender may reasonably require (including, without
limitation, an amended or replacement, UCC financing statement or collateral
security instrument); and

 

45



--------------------------------------------------------------------------------

(iv) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

(j) Management of Mortgaged Property.

(i) The Mortgaged Property shall be managed at all times by the Manager or
another manager approved by Lender, pursuant to the Management Agreement. The
Management Agreement may be terminated (1) by the First Mortgage Borrower at any
time in accordance with the provisions of the Management Agreement so long as a
successor manager as specified below shall have been appointed and such
successor manager has (i) entered into a management agreement substantially in
the form of the Management Agreement entered into by the previous manager,
subject to any modifications approved by Lender, and (ii) executed and delivered
the Manager’s Consent to Lender, and (2) subject to the provisions of the First
Mortgage Loan Documents, by Lender upon thirty (30) days’ prior written notice
to Borrower and the Manager (a) upon the occurrence and continuation of an Event
of Default or (b) if the Manager commits any act which would permit termination
under the Management Agreement (subject to any applicable notice, grace and cure
periods provided in the Management Agreement) or (c) if a change of majority
control occurs with respect to the Manager. Notwithstanding the foregoing, any
successor manager selected hereunder by Lender or Borrower to manage the
Mortgaged Property shall be a reputable management company having substantial
experience in the management of real property of a similar type, size and
quality in the state in which the Mortgaged Property is located. Borrower
further covenants and agrees that any manager of the Mortgaged Property shall at
all times while any Indebtedness is outstanding maintain worker’s compensation
insurance as required by Governmental Authorities.

(ii) Borrower further covenants and agrees that it shall cause the Mortgaged
Property to be operated pursuant to the Management Agreement and that Borrower
shall: (w) cause First Mortgage Borrower to promptly perform and/or observe all
of the material covenants and agreements required to be performed and observed
by it under the Management Agreement and do all things reasonably necessary to
preserve and to keep unimpaired its material rights thereunder; (x) promptly
notify the Lender of any material default under the Management Agreement of
which it is aware; (y) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, notice and report received
by it under the Management Agreement, including, but not limited to, financial
statements; and (z) promptly enforce the performance and observance in all
material respects of the covenants and agreements required to be performed
and/or observed by the Manager under the Management Agreement.

 

46



--------------------------------------------------------------------------------

(k) Financial Reporting.

(i) Borrower shall keep and maintain or shall cause to be kept and maintained on
a Fiscal Year basis in accordance with GAAP consistently applied, books, records
and accounts reflecting in reasonable detail all of the financial affairs of
Borrower. Lender shall have the right from time to time at all times during
normal business hours upon reasonable prior written notice to Borrower and First
Mortgage Borrower to examine such books, records and accounts at the office of
Borrower and First Mortgage Borrower or other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. During the continuation of an uncured Event of Default, Borrower shall
pay any reasonable costs and expenses incurred by Lender to examine Borrower’s
and First Mortgage Borrower’s accounting records, as Lender shall reasonably
determine to be necessary or appropriate in the protection of Lender’s interest.

(ii) Borrower shall furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year, a complete copy of Borrower’s financial
statements (certified by Borrower (or, following the occurrence and during the
continuance of an Event of Default or if required by the Lender after the Loan
has been included in a Secondary Market Transaction in which Securities are
issued, audited by a “Big Four” accounting firm or an Independent certified
public accountant acceptable to Lender, (including RBZ, LLP) covering Borrower’s
financial position and results of operations, for such Fiscal Year and
containing a statement of revenues and expenses, a statement of assets and
liabilities and a statement of Borrower’s equity, all of which shall be in form
and substance reasonably acceptable to Lender. Lender shall have the right from
time to time to review the auditing procedures used in the preparation of such
annual financial statements and to request additional procedures. Together with
Borrower’s annual financial statements, Borrower shall furnish to Lender an
Officer’s Certificate certifying as of the date thereof (x) that the annual
financial statements present fairly in all material respects the results of
operations and financial condition of Borrower all in accordance with GAAP
consistently applied, and (y) whether there exists an Event of Default or
Default, and if such Event of Default or Default exists, the nature thereof, the
period of time it has existed and the action then being taken to remedy same.

(iii) Borrower shall furnish to Lender, within sixty (60) days following the end
of each Fiscal Year quarter true, complete and correct quarterly unaudited
financial statements prepared with respect to Borrower for the fiscal quarter
then ended, accompanied by an Officer’s Certificate certifying that such
financial statements are true, complete and correct.

(iv) Borrower shall cause First Mortgage Borrower to deliver to Lender copies of
all financial reports prepared by First Mortgage Borrower pursuant to the First
Mortgage Loan Documents and delivered to the First Mortgage Lender thereunder.

(v) Borrower shall furnish to Lender, within fifteen (15) Business Days after
request, such further information with respect to the operation of the Mortgaged
Property, the Loan and the financial affairs of Borrower and First Mortgage
Borrower as may be reasonably requested by Lender, including all business plans
prepared for Borrower and First Mortgage Borrower.

(vi) Borrower shall furnish to Lender, within fifteen (15) Business Days after
request, such further information regarding any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA as may be
reasonably requested by Lender.

 

47



--------------------------------------------------------------------------------

(vii) At least thirty (30) days prior to the end of each of Borrower’s Fiscal
Years, Borrower shall submit or cause to be submitted to Lender for its
approval, such approval not to be unreasonably withheld or delayed, the
Operating Budget for the next Fiscal Year for the Mortgaged Property. Until so
approved by Lender for the subsequent Fiscal Year, the Operating Budget approved
by Lender for the preceding Fiscal Year shall remain in effect for purposes of
Section 2.12; provided, that for so long as such prior Operating Budget remains
in effect, amounts set forth in the prior Operating Budget with respect to
Property Expenses shall be deemed increased on a percentage basis by an amount
equal to the greater of (x) actual increases then known to Borrower and (y) the
increase in the Consumer Price Index (expressed as a percentage) as measured
over the calendar year that the prior Operating Budget was in effect. No more
often that once per fiscal quarter, Borrower may submit an amendment to an
Operating Budget during the Fiscal Year covered by such Operating Budget. If
Lender does not respond to Borrower’s request for approval of a new or amended
Operating Budget within ten (10) days after Lender’s receipt of such request,
Borrower may send a second request for approval. Such second request shall
contain on the face thereof, in large, bold and otherwise conspicuous font, the
following notice: “TIME SENSITIVE BUDGET APPROVAL REQUEST. LENDER’S FAILURE TO
RESPOND TO THIS REQUEST WITHIN TEN (10) DAYS AFTER LENDER’S RECEIPT OF THE SAME
SHALL BE DEEMED AN APPROVAL BY LENDER.” Provided that Borrower’s second request
contains the above notice, Lender’s failure to respond to such request within
ten (10) days after receipt of such second notice shall be deemed an approval by
Lender.

(viii) Borrower shall not permit First Mortgage Borrower to deposit in the Other
Property Expenses Account on a Payment Date pursuant to Section 2.12(a) of the
First Mortgage Loan Agreement more than 110% of monthly Property Expenses (as
such term is defined in the First Mortgage Loan Agreement) projected by First
Mortgage Borrower to be incurred during the applicable period commencing on such
Payment Date and ending on the next Payment Date as set forth in the Operating
Budget for the applicable Fiscal Year without the prior consent of the Lender.

(l) Single-Purpose Entity.

(i) Borrower at all times will continue to be a duly formed and validly existing
limited liability company under the laws of the State of its formation and a
Single-Purpose Entity.

(ii) Borrower shall at all times comply with the provisions of its
Organizational Agreements and the laws of the State of its formation relating to
limited liability companies.

(iii) Borrower shall observe all customary formalities regarding its existence.

(iv) Borrower shall accurately maintain its financial statements, accounting
records and other corporate documents separate from those of its members or
shareholders, Affiliates of its members or shareholders and any other Person.
Borrower shall not commingle its assets with those of its members or
shareholders, any Affiliates of its members or shareholders, or any other
Person. Borrower shall continue to accurately maintain its own bank accounts and
separate books of account.

 

48



--------------------------------------------------------------------------------

(v) Borrower shall continue to pay its own liabilities from its own separate
assets.

(vi) Borrower shall continue to identify itself in all dealings with the public,
under its own name or trade names and as a separate and distinct entity.
Borrower will not identify itself as being a division or a part of any other
entity. Borrower will not identify its members or any Affiliates of its members
as being a division or part of Borrower.

(vii) Borrower shall continue to be adequately capitalized in light of the
nature of its business.

(viii) Borrower shall not assume or guarantee the liabilities of its members (or
any predecessor entity), any Affiliates of its members or any other Persons,
except for liabilities relating to the Mortgaged Property and except as
permitted by or pursuant to this Agreement. Borrower shall not acquire
obligations or securities of its members (or any predecessor entity), or any
Affiliates of its members or any other Person (other than First Mortgage
Borrower). Borrower shall not make loans to its members (or any predecessor
entity), or any Affiliates of its members or any other Person.

(ix) Borrower shall not enter into or be a party to any transaction with its
members (or any predecessor entity) or any Affiliates of its members, except for
in the ordinary course of business on terms which are no less favorable to
Borrower than would be obtained in a comparable arm’s length transaction with an
unrelated third party.

(m) ERISA. Borrower shall deliver to Lender as soon as possible, and in any
event within ten days after Borrower knows or has reason to believe that any of
the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, an Officer’s Certificate setting
forth details respecting such event or condition and the action, if any, that
Borrower or its ERISA Affiliate proposes to take with respect thereto (and a
copy of any report or notice required to be filed with or given to PBGC by
Borrower or an ERISA Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(b) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which PBGC has not
by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event (provided that
a failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, including, without limitation, the failure to make on or
before its due date a required installment under Section 412(m) of the Code or
Section 302(e) of ERISA, shall be a reportable event regardless of the issuance
of any waivers in accordance with Section 412(d) of the Code); and any request
for a waiver under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041 of ERISA of a notice of intent to
terminate any Plan or any action taken by Borrower or an ERISA Affiliate to
terminate any Plan;

 

49



--------------------------------------------------------------------------------

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by Borrower or any ERISA Affiliate of Borrower of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by Borrower or
any ERISA Affiliate of Borrower that results in material liability under
Section 4201 or 4204 of ERISA (including the obligation to satisfy secondary
liability as a result of a purchaser default) or the receipt by Borrower or any
ERISA Affiliate of Borrower of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against Borrower or any ERISA Affiliate of Borrower to enforce Section 515 of
ERISA, which proceeding is not dismissed within thirty (30) days;

(vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if Borrower or an
ERISA Affiliate of Borrower fails to timely provide security to the Plan in
accordance with the provisions of said Sections; and

(vii) the imposition of a lien or a security interest in connection with a Plan.

(n) Environmental Events.

(i) Borrower will promptly give notice to the Lender

(1) upon Borrower obtaining knowledge of any potential or known Release, or
threat of Release, of any Hazardous Substances in any material respect at or
from the Mortgaged Property;

(2) of any violation of any Environmental Law that First Mortgage Borrower
reports in writing or is reportable by such Person in writing (or for which any
written report supplemental to any oral report is made) to any federal, state or
local environmental agency; and

(3) upon becoming aware thereof, of any inquiry, proceeding, investigation, or
other action, including a notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
either case involves the Mortgaged Property or has the potential to materially
adversely affect the assets, liabilities, financial conditions or operations of
Borrower or First Mortgage Borrower or the Lender’s liens or security title on
the Collateral pursuant to the Loan Documents.

 

50



--------------------------------------------------------------------------------

(ii) Borrower will not permit First Mortgage Borrower to do any of the
following:

(1) use any of the Mortgaged Property or any portion thereof as a facility for
the handling, processing, storage or disposal of Hazardous Substances, except
for small quantities of Hazardous Substances used in the ordinary course of
business and in compliance with all applicable Environmental Laws and the
presence of asbestos or asbestos containing materials located in the
improvements as of the date hereof which are to be maintained, contained and
removed in accordance with the terms of the First Mortgage Loan Documents and
this Agreement,

(2) cause or permit to be located on the Mortgaged Property any underground tank
or other underground storage receptacle for Hazardous Substances except in full
compliance with Environmental Laws,

(3) generate any Hazardous Substances on the Mortgaged Property,

(4) conduct any activity at the Mortgaged Property or use the Mortgaged Property
in any manner so as to cause a Release of Hazardous Substances on, upon or into
the Mortgaged Property or any surrounding properties or any threatened Release
of Hazardous Substances which might give rise to liability under any
Environmental Law, or

(5) directly or indirectly transport or arrange for the transport of any
Hazardous Substances (except in compliance with all Environmental Laws).

(iii) Borrower shall, if any Release or disposal of Hazardous Substances shall
occur or shall have occurred on the Mortgaged Property (including without,
limitation, any such Release or disposal occurring prior to the acquisition of
such Mortgaged Property by First Mortgage Borrower), cause First Mortgage
Borrower to cause the prompt containment and removal of such Hazardous
Substances and remediation of the Mortgaged Property in full compliance with all
applicable laws and regulations and to the reasonable satisfaction of the
Lender; provided, that Borrower shall be deemed to be in compliance with
Environmental Laws for the purpose of this subparagraph (iii) so long as First
Mortgage Borrower or a responsible third party with sufficient financial
resources is taking reasonable action to remediate or manage any event of
noncompliance to the satisfaction of the Lender and no action shall have been
commenced by any enforcement agency. The Lender may engage its own Environmental
Auditor to review the environmental assessments and Borrower’s compliance with
the covenants contained herein.

(o) Environmental Matters. At any time after an Event of Default shall have
occurred hereunder, or, whether or not an Event of Default shall have occurred,
at any time that the Lender shall have reasonable grounds to believe that a
Release or threatened Release of Hazardous Substances may have occurred,
relating to the Mortgaged Property, or that the Mortgaged Property is not in
compliance with the Environmental Laws, the Lender may at its election obtain
such environmental assessments of the Mortgaged Property prepared by an
Environmental Auditor as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to the Mortgaged Property and (ii) whether the use
and operation of the Mortgaged Property comply with all Environmental Laws.
Environmental assessments may include detailed visual

 

51



--------------------------------------------------------------------------------

inspections of the Mortgaged Property (including, without limitation, any and
all storage areas, storage tanks, drains, dry wells and leaching areas), and the
taking of soil samples, as well as such other investigations or analyses as are
necessary or appropriate for a complete determination of the compliance of the
Mortgaged Property and the use and operation thereof with all applicable
Environmental Laws. All such environmental assessments shall be at the sole cost
and expense of the Borrower.

(p) Insurance.

(i) Borrower will cause First Mortgage Borrower, at its expense, to procure and
maintain the insurance policies required by the First Mortgage Loan Documents.
Each commercial general liability or umbrella liability policy with respect to
the Mortgaged Property shall name the Lender as an additional insured and shall
contain a cross liability/severability endorsement. Borrower shall deliver
duplicate originals or certified copies of all such policies to the Lender, and
Borrower shall promptly furnish to the Lender all renewal notices and evidence
that all premiums or portions thereof then due and payable have been paid. At
least 30 days prior to the expiration date of all such policies, Borrower shall
deliver to the Lender evidence of continued coverage, including a certificate of
insurance, as may be reasonably satisfactory to the Lender.

(ii) In the event of any loss or damage to the Mortgaged Property, Borrower
shall cause First Mortgage Borrower to give prompt written notice to the
insurance carrier and the Lender. The Lender acknowledges that First Mortgage
Borrower’s rights to any insurance proceeds are subject to the terms of the
First Mortgage Loan Documents. Subject to the rights of the First Mortgage
Lender contained in the First Mortgage Loan Documents, Borrower may not and
shall not permit First Mortgage Borrower to settle, adjust or compromise any
claim under such insurance policies without the prior written consent of the
Lender; provided, further, that Borrower may permit First Mortgage Borrower to
make proof of loss and adjust and compromise any claim under casualty insurance
policies which is of an amount less than $10,000 so long as no Default or Event
of Default has occurred. Any proceeds of such claim which are not used to
reconstruct or repair the Mortgaged Property, or applied to the balance of the
loan evidenced by the First Mortgage Loan Documents, shall be paid to the Lender
and applied to the payment of the Indebtedness.

(iii) In the event that First Mortgage Borrower is permitted pursuant to the
terms of the First Mortgage Loan Documents to reconstruct, restore or repair the
Mortgaged Property following a casualty to any portion of the Mortgaged
Property, Borrower shall cause First Mortgage Borrower to promptly and
diligently repair and restore the Mortgaged Property in the manner and within
the time periods required by the First Mortgage Loan Documents, the Leases and
any other agreements affecting the Mortgaged Property. In the event that First
Mortgage Borrower is permitted pursuant to terms of the First Mortgage Loan
Documents to elect to not reconstruct, restore or repair the Mortgaged Property
following a casualty to any portion of the Mortgaged Property, Borrower shall
not permit First Mortgage Borrower to elect not to reconstruct, restore or
repair the Mortgaged Property without the prior written consent of the Lender.

 

52



--------------------------------------------------------------------------------

(q) Condemnation. In the event that all or any portion of the Mortgaged Property
shall be damaged or taken through condemnation (which term shall include any
damage or taking by any governmental authority, quasi-governmental authority,
any party having the power of condemnation, or any transfer by private sale in
lieu thereof), or any such condemnation shall be threatened, Borrower shall give
prompt written notice to the Lender. The Lender acknowledges that First Mortgage
Borrower’s rights to any condemnation award is subject to the terms of the First
Mortgage Loan Documents. Subject to the rights of the First Mortgage Lender
contained in the First Mortgage Loan Documents, Borrower may not and shall not
permit First Mortgage Borrower to settle or compromise any claim, action or
proceeding relating to such damage or condemnation without the prior written
consent of the Lender; provided, further, that Borrower may permit First
Mortgage Borrower to settle, adjust and compromise any such claim, action or
proceeding which is of an amount less than $1,000,000 so long as no Default or
Event of Default has occurred. Any proceeds, award or damages from such damage
or condemnation which are not used to reconstruct or repair the Mortgaged
Property, or applied to the balance of the loan evidenced by the First Mortgage
Loan Documents, shall be paid to the Lender and applied to the payment of the
Indebtedness. In the event that First Mortgage Borrower is permitted pursuant to
the terms of the First Mortgage Loan Documents to reconstruct, restore or repair
the Mortgaged Property following a condemnation of any portion of the Mortgaged
Property, Borrower shall cause First Mortgage Borrower to promptly and
diligently repair and restore the Mortgaged Property in the manner and within
the time periods required by the First Mortgage Loan Documents, the Leases and
any other agreements affecting the Mortgaged Property. In the event that First
Mortgage Borrower is permitted pursuant to the terms of the Mortgage to elect
not to reconstruct, restore or repair the Mortgaged Property following a
condemnation of any portion of the Mortgaged Property, Borrower shall not permit
First Mortgage Borrower to elect not to reconstruct, restore or repair the
Mortgaged Property without the prior written consent of the Lender.

(r) Preservation and Maintenance.

(i) Borrower

(1) shall not permit or commit, and shall not permit First Mortgage Borrower to
permit or commit, waste, impairment, or deterioration of the Mortgaged Property
or permit First Mortgage Borrower to abandon the Mortgaged Property,

(2) shall cause First Mortgage Borrower to restore or repair promptly and in a
good and workmanlike manner all or any part of the Mortgaged Property in the
event of any damage, injury or loss thereto, to the equivalent of its condition
prior to such damage, injury or loss, or such other condition as the Lender may
approve in writing,

(3) shall cause First Mortgage Borrower to keep the Mortgaged Property,
including the improvements and any fixtures, equipment, machinery and personal
property, in good order, repair and tenantable condition (subject to ordinary
wear and tear) and shall replace fixtures, equipment, machinery and personal
property on the Mortgaged Property when necessary to keep such items in good
order, repair, and tenantable condition, and

 

53



--------------------------------------------------------------------------------

(4) shall cause First Mortgage Borrower to keep all trademarks, tradenames,
servicemarks and licenses and permits necessary for the use and occupancy of the
Mortgaged Property in good standing and in full force and effect. Neither
Borrower, First Mortgage Borrower nor any tenant or other Person shall remove,
demolish or alter any improvements now existing or hereafter erected on the
Mortgaged Property or any other fixtures, equipment, machinery or personal
property in or on the Mortgaged Property except when incident to the replacement
of fixtures, equipment, machinery or other personal property with items of like
kind and value.

In the event that First Mortgage Borrower shall remove any asbestos or
asbestos-containing materials after the date hereof, such removal shall be
performed in accordance with all applicable laws and, upon the request of the
Lender, Borrower shall provide evidence of such compliance to the Lender.

(ii) Provided that no Event of Default shall have occurred and be continuing
hereunder, Borrower may permit First Mortgage Borrower to undertake any
alteration, improvement, demolition or removal of Mortgaged Property or any
portion thereof (an “Alteration”) so long as such Alteration

(1) is performed strictly in compliance with the terms and conditions of the
First Mortgage Loan Documents,

(2) is permitted by the Leases,

(3) shall not materially adversely effect the value of the Mortgaged Property
taken as a whole or materially reduce the income from the level available
immediately prior to commencement of such Alteration,

(4) shall not have a Material Adverse Effect, and

(5) was approved as a part of the current Operating Budget. Any other Alteration
shall require the prior written consent of the Lender.

All work performed in connection with any Alteration shall be performed in
accordance with all applicable laws. Borrower shall cause First Mortgage
Borrower to provide to the Lender such evidence as the Lender may reasonably
require to evidence First Mortgage Borrower’s compliance with the terms of this
Agreement in connection with any Alteration.

(iii) Borrower shall cause First Mortgage Borrower to comply with, observe and
perform in all material respects all zoning and other laws affecting the
Mortgaged Property, all agreements and other covenants affecting the Mortgaged
Property (including without limitation the First Mortgage Loan Documents), and
all licenses and permits affecting the Mortgaged Property.

 

54



--------------------------------------------------------------------------------

(s) Leases and Rents.

(i) All Leases entered into by First Mortgage Borrower shall provide for rental
rates comparable to then-existing local market rates and terms and conditions
commercially reasonable and consistent with then-prevailing local market terms
and conditions for similar type properties, including commercially reasonable
leasing commissions. Borrower shall not enter into a Major Lease without the
prior written consent of the Lender, which consent shall not be unreasonably
withheld or delayed. Borrower shall furnish Lender with (1) detailed term sheets
in advance in the case of any Leases, modifications, amendments or renewals for
which Lender’s consent is required and (2) in the case of any other Leases,
executed copies of such Leases upon written request. All renewals or amendments
or modifications of Leases that do not satisfy the requirements of the first
sentence of this Section 5.1(s)(i) shall be subject to the prior approval of
Lender. All Leases shall be written on the standard lease form previously
approved by Lender which form shall not be materially changed without Lender’s
prior written consent. All Leases executed after the date hereof shall provide
that they are subordinate to the First Mortgage, and that the lessee agrees to
attorn to First Mortgage Lender. Borrower shall, or shall cause First Mortgage
Borrower to,

(A) observe and perform all of the material obligations imposed upon the lessor
under the Leases and shall not do or permit to be done anything to materially
impair the value of the Leases as security for the Indebtedness;

(B) promptly send copies to Lender of all written notices of default which First
Mortgage Borrower shall send or receive thereunder;

(C) enforce all of the material terms, covenants and conditions contained in the
Leases upon the part of the lessee thereunder to be observed or performed and
shall effect a termination or diminution of the obligations of tenants under
leases, only in a manner that a prudent owner of a similar property to the
Mortgaged Property would enforce such terms covenants and conditions or effect
such termination or diminution in the ordinary course of business;

(D) not collect any of the Rents more than one (1) month in advance;

(E) not execute any other assignment of lessor’s interest in the Leases or
Rents; and

(F) not convey or transfer or suffer or permit a conveyance or transfer of the
Mortgaged Property or of any interest therein so as to effect a merger of the
estates and rights of, or a termination or diminution of the obligations of,
lessees thereunder.

(ii) Borrower shall cause First Mortgage Borrower to deposit security deposits
of lessees which are turned over to or for the benefit of First Mortgage
Borrower or otherwise collected by or on behalf of First Mortgage Borrower into
one or more Eligible Accounts in accordance with the First Mortgage Loan
Agreement, and not to commingle such funds with any other funds of First
Mortgage Borrower. Any bond or other instrument which First Mortgage Borrower is
permitted to hold in lieu of cash security deposits under any applicable Legal
Requirements shall be maintained in full force and effect unless replaced by
cash deposits as hereinabove described, shall, if permitted pursuant to Legal
Requirements, name Lender as payee or mortgagee thereunder (or at Lender’s
option, be fully assignable to Lender) and shall, in all respects, comply with
any applicable Legal Requirements and otherwise be reasonably satisfactory to
Lender. Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s compliance with the foregoing.

 

55



--------------------------------------------------------------------------------

(t) Secondary Market Transaction.

(i) Borrower acknowledges that Lender and its successors and assigns may
(A) sell the Loan to one or more investors as a whole loan, (B) participate the
Loan to one or more investors, (C) deposit the Loan with a trust, which trust
may sell certificates to investors evidencing an ownership interest in the trust
assets, or (D) otherwise sell the Loan or interest therein to investors (the
transactions referred to in clauses (A) through (D) above are hereinafter each
referred to as a “Secondary Market Transaction”). Borrower shall cooperate with
Lender in attempting to effect or effecting any such Secondary Market
Transaction and shall cooperate in attempting to implement or implementing all
requirements imposed by any Rating Agency involved in any Secondary Market
Transaction, including but not limited to,

(A) providing Lender an estoppel certificate and such information, legal
opinions and documents (including updated non-consolidation opinions) relating
to Borrower, the Guarantor, the Mortgaged Property and any tenants of the
Mortgaged Property as Lender or the Rating Agencies or other Interested Parties
(as defined below), may reasonably request in connection with such Secondary
Market Transaction, including, without limitation, updated financial
information, appraisals, market studies, environmental reviews (Phase I’s and,
if appropriate, Phase II’s), Mortgaged Property condition reports and other due
diligence investigations together with appropriate verification of such updated
information and reports through letters of auditors and consultants, as of the
closing date of the Secondary Market Transaction,

(B) amending the Loan Documents and Organizational Agreements of Borrower,
updating and/or restating officer’s certificates, title insurance and other
closing items, and providing updated representations and warranties in Loan
Documents and such additional representations and warranties as may be required
by Lender or the Rating Agencies,

(C) participating in bank, investors and Rating Agencies’ meetings if requested
by Lender,

(D) upon Lender’s request, amending the Loan Documents (and updating and/or
restating officer’s certificates, title insurance and other closing items in
connection therewith) to divide the Loan into a first and a second mortgage
loan, or into a one or more loans secured by mortgages and by ownership
interests in Borrower in whatever proportion Lender determines, which separated
loans may have different interest rates and amortization schedules (but with
aggregated financial terms which are equivalent to that of the Loan prior to
such separation, including, so long as an Event of Default has not occurred and
is not continuing, a ratable allocation of prepayments among the Loan
components) and thereafter to engage in separate Secondary Market Transactions
with respect to all or any part of the indebtedness and loan documentation, and

 

56



--------------------------------------------------------------------------------

(E) reviewing the offering documents relating to any Secondary Market
Transaction to ensure that all information concerning Borrower, the Guarantor,
the Mortgaged Property, and the Loan is correct, and certifying to the accuracy
thereof.

(ii) Borrower covenants and agrees that in connection with any Securitization of
the Loan, or the First Mortgage Loan, upon Lender’s request, Borrower shall
deliver one or more new component notes to replace the original note or modify
the original note to reflect multiple components of the Loan or the First
Mortgage Loan (and such new notes or modified note shall have the same initial
weighted average spread as the original note, but such new notes or modified
note may subsequently change the weighted average spread and apply such new
component principal, interest rates and amortization of the Loan or the First
Mortgage Loan between the components in a manner specified by Lender in its sole
discretion), and modify the cash management provisions of this Agreement or the
First Mortgage Loan Agreement with respect to the newly created components such
that the pricing and marketability of the Securities and the size of each class
of Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum bond
execution for the Loan.

(iii) Lender shall be permitted to share all such information with the
investment banking firms, Rating Agencies, accounting firms, law firms and other
third-party advisory firms and trustees, purchasers, transferees, assignees,
trustees, servicers and actual or potential investors involved with the Loan and
the Loan Documents or the applicable Secondary Market Transaction (collectively,
“Interested Parties”). Lender and all of the aforesaid Interested Parties shall
be entitled to rely on the information supplied by, or on behalf of, Borrower.
Lender may publicize the existence of the Loan in connection with its marketing
for a Secondary Market Transaction or otherwise as part of its business
development. Borrower shall provide such reasonable access to the Mortgaged
Property and personnel of the Manager and of Borrower’s constituent members and
the business and operations of all of the foregoing as Lender or other
Interested Parties may request in connection with any such Secondary Market
Transaction. Borrower understands that any such information may be incorporated
into any offering circular, prospectus, prospectus supplement, private placement
memorandum or other offering documents for any Secondary Market Transaction.
Without limiting the foregoing, Borrower and Guarantor shall provide in
connection with each of (A) a preliminary and a final private placement
memorandum or (B) a preliminary and final prospectus or prospectus supplement,
as applicable (the documents referred to in the foregoing clauses (A) and (B),
collectively, the “Disclosure Documents”), an agreement certifying that Borrower
and Guarantor have examined such Disclosure Documents specified by Lender and
that each such Disclosure Document, as it relates to Borrower, Guarantor, any
Affiliates, the Mortgaged Property and Manager, does not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading (a “Disclosure Certificate”). Borrower and Guarantor
shall indemnify, defend, protect and hold harmless Lender, its Affiliates,
directors, employees, agents and each Person, if any, who controls Lender or any
such Affiliate within the meaning of Section 15 of the Securities Act of 1933 or
Section 20 of the Securities Exchange Act of 1934, and any other placement agent
or underwriter with respect to any Securitization or Secondary Market
Transaction from and against any losses, claims, damages, liabilities, costs

 

57



--------------------------------------------------------------------------------

and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) that arise out of or are based upon any untrue statement of any
material fact contained in any Disclosure Certificate or other information or
documents furnished by Borrower, Guarantor or their Affiliates or in any
representation or warranty of any Borrower contained herein or in the other Loan
Documents or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated in such information or
necessary in order to make the statements in such information not materially
misleading. In any Secondary Market Transaction, Lender may transfer its
obligations under this Loan Agreement and under the other Loan Documents (or may
transfer the portion thereof corresponding to the transferred portion of the
Indebtedness), and thereafter Lender shall be relieved of any obligations
hereunder and under the other Loan Documents arising after the date of said
transfer with respect to the transferred interest. Each transferee investor
shall become a “Lender” hereunder. The holders from time to time of the Loan
and/or any other interest of the “Lender” under this Loan Agreement and the
other Loan Documents may from time to time enter into one or more co-lender or
similar agreements in their discretion. Borrower acknowledges and agrees that
such agreements, as the same may from time to time be amended, modified or
restated, may govern the exercise of the powers and discretionary authority of
the Lender hereunder and under the other Loan Documents, but Borrower shall be
entitled to rely upon any actions taken by Lender or the designated servicer(s)
or agent(s) for Lender, whether or not within the scope of its power and
authority under such other agreements. The Lender shall be responsible for the
payment of the reasonable out-of-pocket expenses incurred by the Borrower in
connection with complying with this Section 5.1(t).

(u) Qualified Interest Rate Cap Provider. If the rating of a Qualified Interest
Rate Cap Provider that has provided an interest rate cap which Borrower pledges
to the Lender pursuant to the Collateral Assignment of Hedge falls below the
rating criteria specified in the definition of a Qualified Interest Rate Cap
Provider, then within ten (10) Business Days following written request from
Lender, the Borrower shall deliver to Lender a replacement interest rate cap
satisfying all of the criteria set forth in Section 3.1 (as of the Closing
Date).

(v) Prohibited Person. Borrower shall deliver (from time to time) to Lender any
certification or other evidence as may be requested by Lender in its sole and
absolute discretion, confirming that: (i) neither Borrower, nor Guarantor nor
their respective officers, directors, members or Affiliates, if applicable
(including, without limitation, the indirect holders of equity interests in
Borrower) is a Prohibited Person; and (ii) neither Borrower, nor Guarantor nor
their respective shareholders, partners, members or Affiliates, if applicable
(including, without limitation, the indirect holders of equity interests in
Borrower) has engaged in any business, transaction or dealings with a Prohibited
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person.

ARTICLE VI

NEGATIVE COVENANTS

Section 6.1. Negative Covenants. Borrower covenants and agrees that, until
payment in full of the Indebtedness, it will not do, directly or indirectly, any
of the following unless Lender consents thereto in writing:

(a) Liens on the Collateral. Incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Lien with respect to the
Collateral, except Liens in favor of Lender.

 

58



--------------------------------------------------------------------------------

(b) Ownership and Transfer. Except as expressly permitted by or pursuant to this
Agreement or the Loan Documents (including a Permitted Transfer), own any
property of any kind other than the Collateral, or Transfer or permit a Transfer
of the Collateral or an interest therein.

(c) Other Borrowings. Incur, create, assume, become or be liable in any manner
with respect to Other Borrowings.

(d) Dissolution; Merger or Consolidation. Dissolve, terminate, liquidate, merge
with or consolidate into another Person.

(e) Change In Business. Cease to be a Single-Purpose Entity, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.

(f) Debt Cancellation. Cancel or otherwise forgive or release any material claim
or debt owed to Borrower by any Person, except for adequate consideration or in
the ordinary course of Borrower’s business.

(g) Affiliate Transactions. Except as listed on Schedule 3, enter into, or be a
party to, any transaction with an Affiliate of Borrower, except in the ordinary
course of business and on terms which are fully disclosed to Lender in advance
and are no less favorable to Borrower or such Affiliate than would be obtained
in a comparable arm’s length transaction with an unrelated third party.

(h) Major Decision. Make or execute or cause First Mortgage Borrower to make or
execute a Major Decision.

(i) Misapplication of Funds. Distribute any Moneys received from First Mortgage
Borrower in violation of the provisions of Section 2.12 of this Agreement or
Section 2.12 of the First Mortgage Loan Agreement.

(j) Certain Restrictions. Enter into any agreement which expressly restricts the
ability of Borrower to enter into amendments, modifications or waivers of any of
the Loan Documents.

(k) Place of Organization. Change its jurisdiction of organization, creation or
formation, as applicable, without in each case giving Lender at least fifteen
(15) days’ prior written notice thereof and promptly providing Lender such
information as Lender may reasonably request in connection therewith.

(l) Management Agreement. Except in accordance with this Agreement, authorize,
cause, permit or suffer First Mortgage Borrower to (i) terminate or cancel the
Management Agreement, (ii) consent to either the reduction of the term of or the
assignment of the Management Agreement, (iii) increase or consent to the
increase of the amount of any charges under the Management Agreement, or
(iv) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Management Agreement in any material
respect.

 

59



--------------------------------------------------------------------------------

(m) Plans and Welfare Plans. Knowingly engage in or permit any transaction in
connection with which Borrower or any ERISA Affiliate could be subject to either
a material civil penalty or tax assessed pursuant to Section 502(i) or 502(1) of
ERISA or Section 4975 of the Code, permit any Welfare Plan to provide benefits,
including without limitation, medical benefits (whether or not insured), with
respect to any current or former employee of Borrower beyond his or her
retirement or other termination of service other than (i) coverage mandated by
applicable law, (ii) death or disability benefits that have been fully provided
for by paid up insurance or otherwise or (iii) severance benefits (unless such
coverage is provided after notification of and with the reasonable approval of
Lender), permit the assets of Borrower to become “plan assets”, whether by
operation of law or under regulations promulgated under ERISA or adopt, amend
(except as may be required by applicable law) or increase the amount of any
benefit or amount payable under, or permit any ERISA Affiliate to adopt, amend
(except as may be required by applicable law) or increase the amount of any
benefit or amount payable under, any Plan or Welfare Plan, except for normal
increases in the ordinary course of business consistent with past practice that,
in the aggregate, do not result in a material increase in benefits expense to
Borrower or any ERISA Affiliate.

(n) First Mortgage Loan Agreement. Authorize, cause, permit or suffer the
modification, amendment, supplementation or termination of the First Mortgage
Loan Documents.

(o) Leases. Enter into, amend or cancel Leases, except as permitted by or
pursuant to, or as would not result in a violation of, this Agreement.

(p) Prohibited Persons. With respect to Borrower and any of its officers,
directors, shareholders, partners, members or Affiliates, if applicable
(including, without limitation, the indirect holders of equity interests in
Borrower): (i) conduct any business, nor engage in any transaction or dealing,
with any Prohibited Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person; or (ii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in EO13224.

(q) Modification of Interest Rate Cap Agreement. Amend, modify, cancel or
terminate any interest rate cap entered into by Borrower pursuant to this
Agreement or permit same to be amended, modified, cancelled or terminated;
provided, however, that Borrower shall have the right to extend the term of any
such interest rate cap.

 

60



--------------------------------------------------------------------------------

ARTICLE VII

EVENT OF DEFAULT

Section 7.1. Event of Default. The occurrence of one or more of the following
events shall be an “Event of Default” hereunder:

(a) if on any Payment Date Borrower fails to pay any accrued and unpaid interest
on the Loan then due and payable in accordance with the provisions hereof;

(b) if Borrower fails to pay the outstanding Indebtedness on the Maturity Date;

(c) if Borrower fails to pay any other amount payable pursuant to this Agreement
or any other Loan Document when due and payable in accordance with the
provisions hereof or thereof, as the case may be, and such failure continues for
ten (10) days after Lender delivers written notice thereof to Borrower;

(d) if any representation or warranty made herein or in any other Loan Document,
or in any report, certificate, financial statement or other Instrument,
agreement or document furnished by Borrower in connection with this Agreement,
the Note or any other Loan Document shall be false in any material respect as of
the date such representation or warranty was made;

(e) if a “Default” or an “Event of Default” as defined in any of the First
Mortgage Loan Documents occurs;

(f) if Borrower or Guarantor makes an assignment for the benefit of creditors;

(g) if a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor or if Borrower or Guarantor shall be adjudicated a bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted; provided, however, that if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Guarantor, upon the same not being discharged, stayed or dismissed
within ninety (90) days, or if Borrower or Guarantor shall generally not be
paying its debts as they become due;

(h) if Borrower attempts to delegate its obligations or assign its rights under
this Agreement, any of the other Loan Documents or any interest herein or
therein, or if any Transfer occurs other than in accordance with this Agreement
and such delegation or assignment of rights or impermissible Transfer continues
or is not corrected for five (5) Business Days after Lender delivers written
notice thereof to Borrower;

(i) if any provision of the Organizational Agreements affecting the purpose for
which Borrower is formed is amended or modified in any material respect which
may adversely affect Lender, or if Borrower or its members fail to perform or
enforce the provisions of the Organizational Agreements and such failure has a
Material Adverse Effect or attempt to dissolve or merge Borrower without
Lender’s consent;

 

61



--------------------------------------------------------------------------------

(j) if an Event of Default as defined or described in any Loan Document occurs;

(k) if there shall remain in force, undischarged, unsatisfied and unstayed, for
more than 30 days, whether or not consecutive, any uninsured final judgment
against Borrower or Guarantor that, with other outstanding uninsured final
judgments, undischarged (and not bonded), against such Persons exceeds in the
aggregate $500,000;

(l) if any of the assumptions made with respect to Borrower and its Affiliates
in that certain substantive non-consolidation opinion letter of even date
herewith delivered by Fulbright & Jaworski L.L.P. in connection with the Loan is
not true and correct in all material respects; or

(m) if, without the prior written consent of Lender, the Demand Note shall be
terminated or cancelled, or otherwise modified, changed, supplemented, altered
or amended, or if Guarantor shall waive or release any of its rights or remedies
under the Demand Note;

(n) if, at any time after the Closing Date, TPG/CALSTRS fails to maintain an
Adjusted Net Worth of at least $20,000,000 for a period of thirty (30) days
following receipt by Borrower of notice of such failure, unless, prior to the
end of such thirty (30) day period, Borrower or Guarantor has provided other
collateral or credit support for Guarantor’s obligations under the Guaranty of
Non-Recourse Obligations which is reasonably acceptable to Lender; or

(o) if Borrower shall continue to fail to perform any of the terms, covenants or
conditions of this Agreement or the other Loan Documents, other than as
specifically otherwise referred to in this definition of “Event of Default,” for
ten (10) days after notice to Borrower from Lender or its successors or assigns,
in the case of any Default which can be cured by the payment of a sum of money
(other than Events of Default pursuant to clauses (a) and (b) above as to which
the grace period, if any, set forth therein is applicable), or for thirty
(30) days after notice from Lender or its successors or assigns, in the case of
any other Default (unless a longer notice period is otherwise provided herein or
in such other Loan Document); provided, however, that if such non-monetary
Default is susceptible of cure but cannot reasonably be cured within such thirty
(30) day period and Borrower shall have commenced to cure such Default within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended for an
additional sixty (60) days;

then, upon the occurrence of any such Event of Default and at any time
thereafter, Lender or its successors or assigns, may, in addition to any other
rights or remedies available to it pursuant to this Agreement or the other Loan
Documents, or at law or in equity, take such action, without further notice or
demand, as Lender or its successors or assigns, deems advisable to protect and
enforce its rights against Borrower and in and to all or any portion of the
Collateral (including, without limitation, declaring the entire Indebtedness to
be immediately due and payable) and may enforce or avail itself of any or all
rights or remedies provided in the Loan Documents against Borrower and/or the
Collateral (including, without limitation, in either case, all rights or
remedies available at law or in equity).

 

62



--------------------------------------------------------------------------------

Section 7.2. Remedies.

(a) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, or other remedies available to Lender against Borrower under
this Agreement or any of the other Loan Documents executed by or with respect to
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any portion of the Indebtedness shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to all or any portion of
the Collateral. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.

(b) In the event of the foreclosure or other action by Lender to enforce
Lender’s remedies in connection with all or any portion of the Collateral,
Lender shall apply all Net Proceeds received to repay the Indebtedness in
accordance with Section 2.8, the Indebtedness shall be reduced to the extent of
such Net Proceeds and the remaining portion of the Indebtedness shall remain
outstanding and secured by the Loan Documents, it being understood and agreed by
Borrower that Borrower is liable for the repayment of all the Indebtedness;
provided, however, that the Note shall be deemed to have been accelerated only
to the extent of the Net Proceeds actually received by Lender with respect to
the Collateral and applied in reduction of the Indebtedness evidenced by the
Note in accordance with the provisions of the Note, after payment by Borrower of
all Transaction Costs and costs of enforcement.

(c) Notwithstanding anything in this Article VII to the contrary, upon an Event
of Default, Lender shall in no event during the Standstill Period exercise its
remedies hereunder or under any other Loan Document that would result in
(i) legal action by Lender to collect unpaid sums from Borrower, (ii) the taking
of possession, or the sale or foreclosure, by Lender of all or any portion of
the Collateral, or (iii) the exercise by Lender of Borrower’s equity rights in
the Collateral; provided that such restrictions on Lender’s remedies shall be
conditioned upon the satisfaction of all of the following conditions:

(i) no Immediate Remedy Event shall have occurred;

(ii) from and after such Event of Default, Borrower shall not have made any
payments whatsoever to any other creditors of Borrower or any other Persons
other than the payments required to be made to First Mortgage Lender under the
First Mortgage Loan;

(iii) no other creditor of Borrower (other than First Mortgage Lender in its
capacity to creditor to First Mortgage Borrower) shall become senior to Lender
in priority of payment, and no lien of any other creditor of Borrower (other
than First Mortgage Lender in its capacity to creditor to First Mortgage
Borrower) shall become senior in priority to Lender’s lien on the Collateral;
and

 

63



--------------------------------------------------------------------------------

(iv) the Junior Mezzanine Loan Documents shall contain a provision substantially
similar to this Section 7.2(c).

Nothing in this Section 7.2(c) shall in any way restrict or prohibit Lender from
(w) accelerating the Indebtedness, (x) applying for the appointment of a
receiver, trustee, liquidator or conservator of the Collateral, (y) applying
against the Indebtedness any funds then deposited with Lender in any reserves or
escrow accounts, or (z) demanding Borrower to pay Lender’s costs of enforcement
as a result of such Event of Default. If at any time, less than all of the
conditions set forth in clauses (i) through (iv) above are satisfied, or at any
time following the expiration of the Standstill Period, Lender shall have the
unrestricted right to exercise all or any one or more of the rights, powers, or
other remedies available to Lender against Borrower under this Agreement or any
of the other Loan Documents, or otherwise permitted under applicable law.

Section 7.3. Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents executed by or with respect to Borrower or
existing at law or in equity or otherwise. Lender’s rights, powers and remedies
may be pursued singly, concurrently or otherwise, at such time and in such order
as Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of any Default or Event of
Default shall not be construed to be a waiver of any subsequent Default or Event
of Default or to impair any remedy, right or power consequent thereon.
Notwithstanding any other provision of this Agreement, Lender reserves the right
to seek a deficiency judgment or preserve a deficiency claim, in connection with
the foreclosure of the Mortgage on the Mortgaged Property, to the extent
necessary to foreclose on other parts of the Collateral.

Section 7.4. Default Administration Fee. At any time after the occurrence of an
Event of Default and the acceleration of the Indebtedness, as reimbursement and
compensation for the additional internal expenditures, administrative expenses,
fees and other costs associated with actions to be taken in connection with such
Event of Default, and regardless of whether the Lender shall have commenced the
exercise of any remedies pursuant to Section 7.2, the Default Administration Fee
shall be payable by Borrower to the Lender upon demand.

Section 7.5. Curative Advances. If any Event of Default occurs and is not cured
by Borrower after notice from Lender, then Lender may expend such sums as it
shall reasonably deem appropriate to cure or attempt to cure such Event of
Default. Borrower shall immediately repay all such sums so advanced, which sums
shall immediately become part of the Indebtedness, bear interest at the Default
Rate from the date advanced until the date repaid, and be secured by all
Collateral.

 

64



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the execution and delivery of this Agreement, the
making by Lender of the Loan hereunder and the execution and delivery by
Borrower to Lender of the Loan Documents, and shall continue in full force and
effect so long as any portion of the Indebtedness is outstanding and unpaid.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party.
All covenants, promises and agreements in this Agreement contained, by or on
behalf of Borrower, shall inure to the benefit of the respective successors and
assigns of Lender. Nothing in this Agreement or in any other Loan Document,
express or implied, shall give to any Person other than the parties and the
holder of the Note and the other Loan Documents, and their legal
representatives, successors and assigns, any benefit or any legal or equitable
right, remedy or claim hereunder.

Section 8.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 8.3. Governing Law.

(a) This Agreement was negotiated in New York and made by Lender and accepted by
Borrower in the State of New York, and the proceeds of the Note delivered
pursuant hereto were disbursed from New York, which State the parties agree has
a substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limitation, matters of
construction, validity, performance, and maximum permissible rates of interest),
this Agreement and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts made and performed in such State and any applicable law of the United
States of America.

(b) Any legal suit, action or proceeding against Lender or Borrower arising out
of or relating to this Agreement shall be instituted in any federal or state
court in New York, New York. Borrower hereby (i) irrevocably waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum, and (ii) irrevocably submits to
the jurisdiction of any such court in any such suit, action or proceeding.
Borrower does hereby designate and appoint Corporation Services Company, whose
address is 80 State Street, Albany, New York 12207-2543, as Borrower’s
authorized agent to accept and acknowledge on its behalf service of any and all
process which may be served in any such suit, action or proceeding in any
federal or state court in New York, New York, and agrees that service of process
upon said agent at said address (or at such other office in the State of New
York as may be designated by Borrower from time to time in accordance with the
terms hereof) with a copy to Borrower at its

 

65



--------------------------------------------------------------------------------

principal executive offices, and written notice of said service of Borrower
mailed or delivered to Borrower in the manner provided herein shall be deemed in
every respect effective service of process upon Borrower, in any such suit,
action or proceeding in the State of New York. Borrower (i) shall give prompt
notice to Lender of any change in address of its authorized agent hereunder,
(ii) may at any time and from time to time designate a substitute authorized
agent with an office in New York, New York (which office shall be designated as
the address for service of process), and (iii) shall promptly designate such a
substitute if its authorized agent ceases to have an office in New York, New
York or is dissolved without leaving a successor.

Section 8.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or any other Loan Document, or consent or waiver referred to in any Loan
Document or consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in a writing signed by the party against
whom enforcement is sought, and then such waiver or consent shall be effective
only in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to or demand on Borrower shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 8.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under any other Loan Document, or any other instrument given as security
therefor, shall operate as or constitute a waiver thereof, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

Section 8.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, or
(b) expedited prepaid delivery service, either commercial or United States
Postal Service, with proof of attempted delivery, and by facsimile transmission,
addressed if to Lender at its address set forth on the first page hereof,
Attention: Christopher J. Albano, and if to Borrower at its address set forth on
the first page hereof, Attention: John R. Sischo, or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section 8.6. A notice shall be deemed to have been given: in the
case of hand delivery, at the time of delivery; in the case of registered or
certified mail, when delivered or three (3) Business Days after mailing; or in
the case of expedited prepaid delivery and facsimile transmission, on the
Business Day after the same was sent. A party receiving a notice which does not
comply with the technical requirements for notice under this Section 8.6 may
elect to waive any deficiencies and treat the notice as having been properly
given.

 

66



--------------------------------------------------------------------------------

Section 8.7. TRIAL BY JURY. BORROWER, TO THE FULLEST EXTENT THAT IT MAY LAWFULLY
DO SO, WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO THIS
AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS.

Section 8.8. Headings. The Article and Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

Section 8.9. Assignment.

(a) Borrower may not sell, assign or transfer any interest in the Loan
Documents, any Collateral, or any portion of either of the foregoing (including,
without limitation, Borrower’s rights, title, interests, remedies, powers and
duties hereunder and thereunder) without Lender’s prior written consent. Lender
shall have the right to assign or participate this Agreement and/or its interest
in any of the other Loan Documents and the obligations hereunder to any Person.
In the event of an assignment by Lender, (a) the assignee shall have, to the
extent of such assignment, the same rights, benefits and obligations as it would
have if it were an original “Lender” hereunder; (b) the assignee shall be deemed
for all purposes to be a “Lender” hereunder; and (c) upon any such substitution
of Lender, a replacement or addition “Lender signature page” shall be executed
by the new Lender and attached to this Agreement and thereupon become a part of
this Agreement. After the effectiveness of any assignment, the new Lender shall
provide notice to Borrower of the identity, address and other pertinent
information pertaining to the new Lender. Notwithstanding anything in this
Agreement to the contrary, after an assignment by any Lender, the “Lender”
(prior to such Assignment) shall continue to have the benefits of any rights or
indemnifications and shall continue to have the obligations contained herein
which such Lender had during the period such party was a “Lender” hereunder.

(b) The Lender may from time to time elect to enter into a servicing agreement
with a servicer, pursuant to which the servicer shall be appointed to service
and administer the Loan and the Account Collateral in accordance with the terms
hereof and to exercise any and all other rights of the Lenders with respect to
the Loan as set forth in such servicing agreement. The Lender shall promptly
notify Borrower if the Lender shall elect to appoint or change the servicer, and
all notices and other communications from Borrower to the Lender shall be
delivered to the servicer with a copy concurrently delivered to the Lender, and
any notice, direction or other communication from the servicer to Borrower shall
have the same force and effect as a notice, direction or communication from the
Lender. The parties hereto acknowledge and agree that the servicer shall be a
third party beneficiary to this Agreement and the other Loan Documents.

Section 8.10. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

67



--------------------------------------------------------------------------------

Section 8.11. Preferences. Lender shall have no obligation to marshal any assets
in favor of Borrower or any other party or against or in payment of any or all
of the obligations of Borrower pursuant to this Agreement or any other Loan
Document. Lender shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by Borrower to any portion of the
obligations of Borrower hereunder, provided that such application or
reapplication is performed by Lender in accordance with the terms of this
Agreement or any other applicable Loan Document. To the extent Borrower makes a
payment or payments to Lender for Borrower’s benefit, which payment or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

Section 8.12. Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or another Loan Document specifically and expressly provides for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Except for notices required by applicable Legal
Requirements, Borrower hereby expressly waives the right to receive any notice
from Lender with respect to any matter for which this Agreement or the other
Loan Documents does not specifically and expressly provide for the giving of
notice by Lender to Borrower.

Section 8.13. Failure to Consent. If Borrower shall seek the approval by or
consent of Lender hereunder or under the Note, or any of the other Loan
Documents and Lender shall fail or refuse to give such consent or approval, then
Borrower shall not be entitled to any damages for any withholding or delay of
such approval or consent by Lender, it being intended that Borrower’s sole
remedy shall be to bring an action for an injunction or specific performance,
which remedy for injunction or specific performance shall be available only in
those cases where Lender has expressly agreed hereunder or under any of the
other Loan Documents not to unreasonably withhold or delay its consent or
approval.

Section 8.14. Schedules Incorporated. The information set forth on the cover,
heading and recitals hereof, and the Schedules attached hereto, are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 8.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to this Agreement and the other Loan Documents which Borrower may
otherwise have against any assignor or this Agreement and the other Loan
Documents. No such unrelated counterclaim or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon this Agreement or upon any other Loan Document. Any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

 

68



--------------------------------------------------------------------------------

Section 8.16. No Joint Venture or Partnership. Borrower and Lender intend that
the relationship created hereunder be solely that of borrower and lender.
Nothing herein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Collateral other than that of secured party,
mortgagee or lender.

Section 8.17. Waiver of Marshalling of Assets Defense. To the fullest extent
Borrower may legally do so, Borrower waives all rights to a marshalling of the
assets of Borrower, and others with interests in Borrower, and of the
Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of the interests hereby created, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of any Collateral for the
collection of the Indebtedness without any prior or different resort for
collection, or the right of Lender to the payment of the Indebtedness out of the
Net Proceeds of the Collateral in preference to every other claimant whatsoever.

Section 8.18. Waiver of Counterclaim. To the extent permitted by applicable
Legal Requirements, Borrower hereby waives the right to assert a counterclaim,
other than a compulsory counterclaim, in any action or proceeding brought
against it by Lender or its agents.

Section 8.19. Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions of any of the other
Loan Documents, the provisions of this Agreement shall prevail. The parties
hereto acknowledge that they were represented by counsel in connection with the
negotiation and drafting of the Loan Documents and that the Loan Documents shall
not be subject to the principle of construing their meaning against the party
which drafted same.

Section 8.20. Brokers and Financial Advisors. Borrower and Lender hereby
represent that they have dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement (other than Secured Capital Corp,
whose fees and expenses shall be paid exclusively by the Borrower). Borrower and
Lender hereby agree to indemnify and hold the other harmless from and against
any and all claims, liabilities, costs and expenses of any kind in any way
relating to or arising from a claim by any Person that such Person acted on
behalf of the indemnifying party in connection with the transactions
contemplated herein. The provisions of this Section 8.20 shall survive the
expiration and termination of this Agreement and the repayment of the
Indebtedness.

Section 8.21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 8.22. Estoppel Certificates. Lender and Borrower each hereby agrees at
any time and from time to time upon not less than fifteen (15) days prior
written notice by Borrower or Lender to execute, acknowledge and deliver to the
party specified in such notice, a statement, in writing, certifying that this
Agreement is unmodified and in full force and effect (or if there have been
modifications, that the same, as modified, is in full force and effect and
stating the

 

69



--------------------------------------------------------------------------------

modifications hereto), and stating whether or not, to the knowledge of such
certifying party, any Default or Event of Default has occurred and is then
continuing, and, if so, specifying each such Default or Event of Default;
provided, however, that it shall be a condition precedent to Lender’s obligation
to deliver the statement pursuant to this Section 8.22, that Lender shall have
received, together with Borrower’s request for such statement, an Officer’s
Certificate stating that, to the knowledge of Borrower, no Default or Event of
Default exists as of the date of such certificate (or specifying such Default or
Event of Default).

Section 8.23. Payment of Expenses. Borrower shall pay all Transaction Costs,
which shall include, without limitation, (a) Lender’s reasonable out-of-pocket
costs and expenses in connection with (i) the negotiation, preparation,
execution and delivery of the Loan Documents and the documents and instruments
referred to therein (including, without limitation, the preparation of the
Intercreditor Agreement and the Junior Intercreditor Agreement after the
Closing); (ii) the creation, perfection or protection of Lender’s Liens in the
Collateral (including, without limitation, fees and expenses for title and lien
searches, UCC filing fees, third party due diligence expenses for the Mortgaged
Property plus travel expenses, accounting firm fees, costs of the Appraisals,
Environmental Reports (and an environmental consultant), and the Engineering
Reports); (iii) the negotiation, preparation, execution and delivery of any
amendment, waiver or consent relating to any of the Loan Documents; and (iv) the
preservation of rights under and enforcement of the Loan Documents and the
documents and instruments referred to therein, including any communications or
discussions relating to any action that Borrower shall from time to time request
Lender to take, as well as any restructuring or rescheduling of the
Indebtedness, (b) the reasonable fees, expenses and other charges of counsel to
Lender in connection with all of the foregoing, (c) Lender’s reasonable
out-of-pocket travel expenses in connection with site visits to the Mortgaged
Property and (d) the reasonable fees and expenses of the Lender’s servicer
appointed pursuant to Section 8.9(b).

Section 8.24. Non-Recourse. Anything contained herein, in the Note or in any
other Loan Document to the contrary notwithstanding, no recourse shall be had
for the payment of the principal or interest on the Loan or for any other
Indebtedness, obligation or liability hereunder or under any other Loan Document
or for any claim based hereon or thereon or otherwise in respect hereof or
thereof against (i) any partner, agent, contractor, director, officer, member,
consultant, manager, stockholder, subscriber to capital stock, incorporator,
beneficiary, participant, trustee or advisor of Borrower, any partner or member
in Borrower, or any partner or member therein; (ii) any legal representative,
heir, estate, successor or assign of any thereof; (iii) any corporation (or any
officer, director, employee or shareholder thereof), limited liability company
(or member thereof), partnership (or any partner thereof), individual or entity
to which any ownership interest in Borrower shall have been directly or
indirectly transferred; (iv) any purchaser of any asset of Borrower; or (v) any
other Person (except Borrower), for any deficiency or other sum owing with
respect to the Note or any other Indebtedness, obligation or liability or
arising under this Agreement or any Loan Document. It is understood that neither
the Note nor any other Indebtedness, obligation or liability under or with
respect to this Agreement and any other Loan Document may be enforced against
any Person described in clauses (i) through (v) above; provided, however, that
the foregoing provisions of this paragraph shall not:

(A) prevent recourse to Borrower, the assets of Borrower, or any other
instrument or document which is pledged by Borrower to Lender pursuant to the
Loan Documents, including all Collateral;

 

70



--------------------------------------------------------------------------------

(B) have any applicability whatsoever to the Guaranty of Non-Recourse
Obligations or the Environmental Indemnity Agreement or the liability of
Guarantor thereunder; or

(C) constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Note or secured by the Loan Documents, and the same shall
continue until paid or discharged in full; or

(D) prevent recourse to Borrower and, to the extent provided in the Guaranty of
Non-Recourse Obligations, the Guarantor and their respective assets for
repayment of the Indebtedness, and the Indebtedness shall be fully recourse to
Borrower and, to the extent provided in the Guaranty of Non-Recourse
Obligations, the Guarantor, if a Bankruptcy Action occurs;

(E) prevent recourse to Borrower and, to the extent provided in the Guaranty of
Non-Recourse Obligations, Guarantor and their respective assets, and Borrower
and, to the extent provided in the Guaranty of Non-Recourse Obligations,
Guarantor shall be fully and personally liable, for any loss, costs, liability,
damage or expense suffered or incurred by Lender or any Indemnified Party
related to or arising from:

(1) any fraud, misappropriation or misapplication of funds (including Loss
Proceeds or Rents) committed by or on behalf of Borrower or First Mortgage
Borrower in contravention of the First Mortgage Loan Documents or the Loan
Documents, or intentional misrepresentation contained in any Loan Document or
report furnished pursuant to any Loan Document;

(2) any Transfer in violation of the terms of the Loan Documents;

(3) violation of any of the terms, covenants and conditions to maintain Borrower
as a Single Purpose Entity or breach of any of the assumptions set forth in the
substantive non-consolidation legal opinion delivered in connection with the
closing of the Loan;

(4) additional financing obtained by Borrower (whether secured or unsecured) in
violation of the terms of the Loan Documents;

(5) actual physical waste to, or willful destruction of, the Mortgaged Property;

(6) breach of any representation, warranty or covenant in this Agreement or the
Environmental Indemnity Agreement, concerning Environmental Laws and Hazardous
Substances;

 

71



--------------------------------------------------------------------------------

(7) any security deposits received by Borrower or any Related Party from tenants
not being properly applied, returned to tenants when due or delivered to Lender,
a receiver or a purchaser of the Mortgaged Property in the event of a
foreclosure sale upon such Person taking possession of the Mortgaged Property;

(8) Borrower or Guarantor raising any defense regarding enforcement of
creditor’s rights based on the structure of the Loan (e.g. equitable
subordination or fraudulent conveyance or the making of a claim by Borrower or
any member of Borrower that Borrower is a joint venturer with or a partner of
Lender in connection with the Mortgaged Property or any of the transactions
contemplated by this Agreement, the Note or any of the other Loan Documents);

(9) any Legal Requirement mandating the forfeiture by Borrower or First Mortgage
Borrower of the Mortgaged Property or the Collateral, or any portion thereof
because of the conduct or purported conduct of criminal activity by Borrower,
First Mortgage Borrower or any Related Party in connection therewith;

(10) if any Lien is voluntarily placed on the Mortgaged Property or the
Collateral or any portion of either in contravention of the Loan Documents or
the First Mortgage Loan Documents and such Lien is not discharged and removed
within ten (10) days after notice;

(11) Borrower or any Related Party controlled by Borrower or by any Affiliate
which controls Borrower contesting or in any way interfering with, directly or
indirectly (collectively, a “Contest”), any foreclosure action or UCC sale
commenced by Lender or with any other enforcement of Lender’s rights, powers or
remedies under any of the Loan Documents or under any document evidencing,
securing or otherwise relating to any of the Collateral (whether by making any
motion, bringing any counterclaim, claiming any defense, seeking any injunction
or other restraint, commencing any action seeking to consolidate any such
foreclosure or other enforcement with any other action, or otherwise) (except
this clause (11) shall not apply if Borrower or such Related Party successfully
asserts a Contest and obtains a final non-appealable order as to same);

(12) the cost of enforcement of any of Lender’s rights or remedies hereunder or
under any of the other Loan Documents, or costs incurred in any bankruptcy or
similar proceeding which may be brought by or against Borrower, First Mortgage
Borrower or Guarantor;

(13) the failure to pay Impositions assessed against the Mortgaged Property to
the extent there was sufficient funds available to pay the same, or the failure
to maintain insurance as required under the documents evidencing and securing
the First Mortgage Loan, or the failure to pay any deductible amount in respect
of any insurance maintained in respect of the Mortgaged Property, or the failure
to pay and discharge any mechanic’s or materialman’s Liens against the Mortgaged
Property to the extent there was sufficient funds available to pay and discharge
the same or the work relating to such Liens was not approved by Lender in
writing or permitted by the Loan Documents or the failure to pay brokerage
commissions;

 

72



--------------------------------------------------------------------------------

(14) the failure to permit on-site inspections of the Mortgaged Property or to
provide financial reports and information as required by this Agreement;

(15) the failure to obtain Lender’s written consent, to the extent Lender’s
consent is required, to any modification, amendment, extension, renewal or
replacement of any of the Leases, or

(16) the failure to obtain Lender’s written consent to any modification,
amendment, extension, renewal or replacement of Borrower’s Organizational
Agreements or First Mortgage Borrower’s organizational documents.

ARTICLE IX

BANKRUPTCY.

Section 9.1. Material Inducement. Borrower acknowledges and agrees that the
representations, warranties, covenants and agreements contained in this
Section 9.1 constitute a material inducement to Lender to enter into this
Agreement, the other Loan Documents and the transactions contemplated hereby and
thereby and that without the inclusion of this Section 9.1 herein Lender would
not have entered into this Agreement and the other Loan Documents.

Section 9.2. No Fraudulent Intent. Borrower acknowledges, warrants, represents
and agrees that neither the execution and delivery of this Agreement and the
other Loan Documents nor the performance of any actions required hereunder or
thereunder is being consummated by the Borrower, the First Mortgage Borrower or
Guarantor with or as a result of any actual intent by such Persons, or any of
them, to hinder, delay or defraud any entity to which such Persons, or any of
them, are now or will hereafter become indebted.

Section 9.3. No Bankruptcy Intent. Borrower represents, covenants and agrees
that none of Borrower, First Mortgage Borrower or Guarantor has any intent
(a) to file any voluntary petition in bankruptcy under any Chapter of the
Bankruptcy Code or in any manner to. seek relief, protection, reorganization,
liquidation, dissolution or similar relief for debtors under any local, state,
federal or other insolvency laws or laws providing for relief of debtors, or in
equity, or directly or indirectly to cause any of the other of such Persons to
file any such petition or to seek any such relief, either at the present time,
or at any time hereafter, or (b) directly or indirectly to cause any involuntary
petition under any Chapter of the Bankruptcy Code to be filed against any of
such Persons or directly or indirectly to cause any of such Persons to become
the subject of any dissolution, liquidation or insolvency proceeding or any
other proceeding pursuant to any local, state, federal, or other insolvency laws
or laws providing for relief of debtors, or in equity, either at the present
time, or at any time hereafter, or (c) directly or indirectly to cause the
Mortgaged Property, the Collateral or any portion thereof or any interest of
such Persons in the Mortgaged Property or the Collateral to become the property
of any bankruptcy estate or the subject of any local, state, federal or other
bankruptcy, dissolution, liquidation or insolvency proceedings, either at the
present time or at any time hereafter.

 

73



--------------------------------------------------------------------------------

Section 9.4. Agreement in Best Interests of Parties, Consideration. Borrower
acknowledges and agrees that (a) the transactions evidenced by this Agreement
and the other Loan Documents are in the best interests of itself and Guarantor
and the creditors of such Persons, and (b) the benefit to inure to such Persons
pursuant to this Agreement and the other Loan Documents constitute substantially
more than “reasonable equivalent value” (as such term is used in Section 548 of
the Bankruptcy Code) and “fair consideration” (as such term is defined and used
in the New York Debtor and Creditor Law Section 272279), in exchange for the
benefits to be provided by such Persons to the Lender pursuant to this Agreement
and the other Loan Documents.

Section 9.5. Subsequent Bankruptcy: Waiver of Automatic Stay.

(a) It is expressly agreed and understood by the parties hereto that, in the
event First Mortgage Borrower, Borrower or the Collateral, or any portion
thereof, shall be or become the subject of any bankruptcy proceeding or the
property of any bankruptcy estate, the United States Bankruptcy Court for the
Southern District of New York, (hereinafter referred to as the “Bankruptcy
Court”) shall have the sole and exclusive jurisdiction of such bankruptcy
proceeding. The parties hereto hereby further acknowledge and agree that any
voluntary bankruptcy petition filed by First Mortgage Borrower or Borrower, or
any involuntary bankruptcy petition caused to be filed by First Mortgage
Borrower, Borrower or any Affiliate thereof against First Mortgage Borrower or
Borrower (any such bankruptcy filing being hereinafter referred to as a “Bad
Faith Filing”), or any other action by Borrower or such Persons, or any of them,
to attempt in any manner to hinder, delay, impede, stay, void, rescind or
nullify any lawful action taken by Lender to exercise its rights and remedies
under this Agreement or any of the other Loan Documents, or at law or in equity,
from and after the date hereof, or pursuant to any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar proceedings, would be in bad
faith and contrary to the purposes of the bankruptcy laws, would be for the sole
purpose of delaying, inhibiting or interfering with the exercise by Lender of
its rights and remedies under this Agreement and the Loan Documents and would,
in and of itself, constitute “cause” for relief from the automatic stay pursuant
to the provisions of Section 362(d)(1) of the Bankruptcy Code. Without
limitation of the foregoing, the parties hereto hereby further acknowledge and
agree that, in the event of any Bad Faith Filing by or against First Mortgage
Borrower, Borrower, or their respective successors, successors-in-interest or
assigns, Lender shall be entitled to obtain upon ex parte application therefor,
and without further notice or action of any kind or nature whatsoever, (i) an
order from the Bankruptcy Court prohibiting the use of Lender’s “cash
collateral” (as such term is defined in Section 363 of the Bankruptcy Code) in
connection with the Loan, and (ii) an order from the Bankruptcy Court granting
immediate relief from the automatic stay pursuant to Section 362 of the
Bankruptcy Code so as to permit Lender to exercise all of its rights and
remedies pursuant to this Agreement, the Loan Documents, and at law and in
equity.

(b) Borrower shall not directly or indirectly oppose or otherwise defend against
Lender’s effort to obtain relief from the stay pursuant to Section 9.5(a),
above, and covenant and agree that Lender shall be entitled to the lifting of
the stay pursuant to Section 9.5(a), above, without the necessity of an
evidentiary hearing and without the necessity or requirement that Lender
establish or prove the value of the Collateral, the lack of adequate protection
of Lender’s interest in the Collateral, the lack of any reasonable prospect of
reorganization with respect either to First Mortgage Borrower, Borrower or the
Collateral, or Borrower’s lack of equity in the Collateral.

 

74



--------------------------------------------------------------------------------

(c) The waiver by Borrower of the Section 362 automatic stay contained in the
Bankruptcy Code pursuant to Section 9.5(a) and (b) above, and the waiver of the
Section 362 automatic and Section 105 supplemental stay contained in the
Bankruptcy Code pursuant to Section 9.6, below, shall be unconditional and
absolute, and Borrower hereby agrees not to directly or indirectly maintain
before any court that such waiver of the automatic stay and supplemental stay
should not be strictly enforced.

Section 9.6. Waiver of Automatic and Supplemental Stays. Borrower hereby
represents, covenants and agrees, in the event of the filing of any voluntary or
involuntary petition in bankruptcy by or against First Mortgage Borrower or
Borrower, not to assert or request any other party to assert that the automatic
stay provided by Section 362 of the Bankruptcy Code shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any rights it has by virtue of this Agreement or the Loan
Documents, or any other rights Lender has, whether now or hereafter acquired,
against First Mortgage Borrower, Borrower or any Collateral; and further, in the
event of the filing of any voluntary or involuntary petition in bankruptcy by or
against First Mortgage Borrower or Borrower, not to seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights it has by virtue of this Agreement or the Loan Documents, or at law or in
equity, or any other rights Lender has, whether now or hereafter acquired
against First Mortgage Borrower, Borrower or any Collateral. The parties hereto
acknowledge that the waivers in this Section with respect to an involuntary
petition shall not be effective until the occurrence of an Event of Default.

Section 9.7. Approval Rights Regarding Bankruptcy Proceeding. Upon the
occurrence and during the continuance of any Bankruptcy Filing, all rights of
Borrower to exercise its voting interests in First Mortgage Borrower shall
automatically terminate and cease to exist and all such rights shall thereupon
be automatically vested in Lender who shall thereupon have the sole and
exclusive right to exercise such Voting Interests. Without limiting the
foregoing, in the event of a Bad Faith Filing or any other voluntary or
involuntary bankruptcy filing or any other insolvency proceeding of any kind
under local, state, federal or other insolvency laws involving First Mortgage
Borrower and Borrower, or both of them, or any of their properties (collectively
the “Bankruptcy Filings”) Borrower acknowledges and agrees to recognize the
rights and powers granted to Lender in this Section 9.7 and agrees not to oppose
or object on any basis whatsoever to the exercise by Lender of such rights in
connection with the Bankruptcy Filings. Further, upon the commencement of one or
more Bankruptcy Filings, Borrower covenants and agrees: (i) not to propose,
approve, vote for, or acquiesce in a plan of reorganization concerning First
Mortgage Borrower or Borrower, or both of them, without the consent of Lender;
(ii) not to challenge or object on any basis whatsoever to the standing of
Lender to be recognized as a creditor and/or party-in-interest in the Bankruptcy
Filings; and (iii) not to violate or breach any of the covenants or agreements
contained in any of the Loan Documents.

 

75



--------------------------------------------------------------------------------

Section 9.8. Covenant of Noninterference and Cooperation.

(a) Borrower covenants and agrees that it shall not take any action of any kind
or nature whatsoever, either directly or indirectly, to oppose, impede,
obstruct, hinder, frustrate, enjoin or otherwise interfere with the exercise by
Lender of any of Lender’s rights and remedies against or with respect to the
Loan, the Collateral, this Agreement or the other Loan Documents (including
specifically, but without limitation, those rights and remedies contained in
this Section 9), at law or in equity, and shall not, either directly or
indirectly cause any other Person to take any of the foregoing actions.

(b) Borrower covenants and agrees to cooperate fully and completely with the
exercise by Lender of any of Lender’s rights and remedies against or with
respect to the Collateral, this Agreement or the other Loan Documents (including
specifically, but without limitation, those rights and remedies contained in
this Section 9).

(c) Borrower covenants and agrees that any violation of either Section 9.8(a) or
(b), above, will constitute an act of bad faith undertaken with intent to
hinder, delay and defraud Lender.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation By:  

 

Name:  

 

Title:  

 

BORROWER:

515/555 FLOWER MEZZANINE ASSOCIATES, LLC,

a Delaware limited liability company

By:  

 

  John R. Sischo   Vice President

Signature Page 1



--------------------------------------------------------------------------------

SCHEDULE 1

Major Decisions

“Major Decision” means

(i) The payment of any Mortgaged Property expense by Borrower or First Mortgage
Borrower to an Affiliate of such Person or the entering into of any contractual
obligation with such Affiliate other than pursuant to the Management Agreement;

(ii) A distribution to any member of Borrower of any property, whether in cash
or otherwise;

(iii) The making of any prepayment of the First Mortgage Loan;

(iv) Any refinancing of the First Mortgage Loan or the Mortgaged Property or any
portion thereof;

(v) Any replacement of the Manager (or any successor property manager) or any
replacement, amendment, modification, termination or waiver of the Management
Agreement or any other property management agreement for the Mortgaged Property;

(vi) Any amendment of any First Mortgage Loan Document;

(vii) Any selection of a leasing or sales broker for the Mortgaged Property, the
terms of any brokerage agreement with any such broker, or the payment of any
brokerage commission to any such leasing or sales broker;

(viii) The Borrower’s or the First Mortgage Borrower’s entering into any
contractual obligation, other than contracts entered into by the Borrower in the
ordinary course of the Borrower’s or the First Mortgage Borrower’s business and
requiring total payments of less than $250,000;

(ix) Except as set forth in the Operating Budget, any (A) improvement,
renovation or refurbishment of the Mortgaged Property; (B) removal, demolition
or material alteration (other than routine replacement of equipment) of the
improvements or the equipment on the Mortgaged Property or (C) increase in the
square footage or gross leasable area of the improvements on the Mortgaged
Property if any of the expenses in connection therewith are paid or incurred by
the Borrower;

(x) Any material change in the present method of conducting the business of the
Borrower or the First Mortgage Borrower;

(xi) The issuance of any membership interests or other equity interests in First
Mortgage Borrower, Borrower or its managing member other than as outstanding on
the Closing Date;

Schedule 1



--------------------------------------------------------------------------------

(xii) Any change in the method of accounting used by the Borrower or First
Mortgage Borrower (i.e. cash, accrual or tax basis);

(xiii) The institution of any material legal proceeding in the name of Borrower
or First Mortgage Borrower or settlement of any claim or confession of any
judgment against the Borrower or First Mortgage Borrower;

(xiv) Election of a new managing member of Borrower or replacement of the
managing member of Borrower as of the Closing Date;

(xv) In the case of a casualty or condemnation, any determination to restore the
Mortgaged Property, except as required by the First Mortgage Loan Documents;

(xvi) Entry into or renewal of or amendment or modification of or waiver of any
rights under any Lease for the Mortgaged Property or any portion thereof, or the
acceptance of any buy out or similar action for any Lease (other than as
provided in Section 5.1(s));

(xvii) Borrower’s or First Mortgage Borrower’s entering into any contractual
obligation other than in the ordinary course of Borrower’s or First Mortgage
Borrower’s business and on prevailing market terms;

(xviii) Borrower’s or First Mortgage Borrower’s guaranteeing the obligations of
any Person or lending money to any Person;

(xix) Borrower’s or First Mortgage Borrower’s incurrence of any indebtedness
other than the Loan and the First Mortgage Loan, respectively;

(xx) The approval of any Operating Budget and any amendments or modifications
thereto;

(xxi) Causing Borrower or First Mortgage Borrower to be a party to any
dissolution, liquidation, winding up consolidation or merger;

(xxii) Permitting First Mortgage Borrower to apply any revenue of the Mortgaged
Property for any expenses other than as set forth in the Operating Budget; and

(xxiii) (A) The filing of any voluntary petition in bankruptcy on behalf of
Borrower or First Mortgage Borrower, (B) the consenting to the filing of any
involuntary petition in bankruptcy against Borrower or First Mortgage Borrower,
(C) the filing of any petition seeking, or consenting to, the reorganization or
relief under any applicable federal or state law relating to bankruptcy or
insolvency, (D) the consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of Borrower or First
Mortgage Borrower or a substantial part of its property, (E) the making of any
assignment for the benefit of creditors, (F) the admission in writing of
Borrower’s or First Mortgage Borrower’s inability to pay its debts generally as
they become due or (G) the taking of any action by Borrower or First Mortgage
Borrower in furtherance of any such action.

Schedule 1



--------------------------------------------------------------------------------

SCHEDULE 2

First Mortgage Loan Documents

Loan Agreement

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing

Assignment of Contracts, Licenses, Permits, Agreements, Warranties and Approvals

Promissory Note

Manager’s Consent and Subordination of Management Agreement

Assignment of Rents and Leases

Environmental Indemnity Agreement

Guaranty of Non-Recourse Obligations

Collateral Assignment of Hedge Agreement

Note Pledge Agreement

Collection Account Agreement

Local Deposit Bank Agreements

UCC-1 Financing Statement

Schedule 2



--------------------------------------------------------------------------------

SCHEDULE 3

Affiliate Transactions as of Closing

Schedule 3

(i) Management and Leasing Agreement by and between TPG Plaza Investments, LLC
and Thomas Development Partners, L.P. *

(ii) First Amendment to Management and Leasing Agreement by and between 515/555
FLOWER ASSOCIATES, LLC and Thomas Properties Group, L.P.

(iii) Development Agreement by and between TPG Plaza Investments, LLC and Thomas
Development Partners, L.P. *

(iv) Office Lease Agreement by and between TPG Plaza Investments, LLC as
Landlord and Thomas Development Partners, L.P. as Tenant (TPG Corporate Lease)*

(v) Office Lease Agreement by and between TPG Plaza Investments, LLC as Landlord
and Thomas Development Partners, L.P. as Tenant (Property Management Office
Lease)*

(vi) Office Lease Agreement by and between TPG Plaza Investments, LLC as
Landlord and Tenant (6th Floor Showcase Lease)*

 

 

* As of July 15, 2004 these agreements have been assigned by TPG Plaza
Investments, LLC to 515/555 Flower Associates, LLC.